Exhibit 10.2

 

 

 

 

 

 

 

WARRANT AGREEMENT

 

Dated as of

 

November 14, 2017

 

between

 

GULFMARK OFFSHORE, INC.,

 

and

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC,

 

as Warrant Agent

 

 

--------------------------------------------------------------------------------

 

Warrants for
Common Stock

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

Pages

Article I DEFINITIONS

1

     

Section 1.01.

Definitions

1

Section 1.02.

Rules of Construction

3

     

Article II WARRANTS

4

   

Section 2.01.

Form

4

Section 2.02.

Execution and Countersignature

5

Section 2.03.

Registry

6

Section 2.04.

Transfer and Exchange

6

Section 2.05.

Definitive Warrants

8

Section 2.06.

Replacement Certificates

9

Section 2.07.

Outstanding Warrants

10

Section 2.08.

Cancellation

10

Section 2.09.

CUSIP Numbers

10

Section 2.10.

Transfer Restrictions

10

   

Article III EXERCISE TERMS

13

   

Section 3.01.

Exercise

13

Section 3.02.

Manner of Exercise and Issuance of Shares

13

Section 3.03.

Compliance with U.S. Maritime Laws

13

Section 3.04.

Covenants

14

   

Article IV ANTIDILUTION PROVISIONS

15

   

Section 4.01.

Antidilution Adjustments; Notice of Adjustment

15

Section 4.02.

Adjustment to Warrant Certificate

15

     

Article V WARRANT AGENT

15

   

Section 5.01.

Appointment of Warrant Agent

15

Section 5.02.

Rights and Duties of Warrant Agent

15

Section 5.03.

Individual Rights of Warrant Agent

17

Section 5.04.

Warrant Agent’s Disclaimer

18

Section 5.05.

Compensation and Indemnity

18

Section 5.06.

Successor Warrant Agent

18

Section 5.07.

Representations of the Company

20

Section 5.08.

Further Assurances

20

     

Article VI MISCELLANEOUS

21

   

Section 6.01.

Persons Benefitting

21

Section 6.02.

Amendment

21

Section 6.03.

Notices

22

Section 6.04.

Governing Law

23

 

i

--------------------------------------------------------------------------------

 

 

Section 6.05.

Successors

23

Section 6.06.

Counterparts; Signatures

23

Section 6.07.

Inspection of Agreement

23

Section 6.08.

Severability

24

Section 6.09.

Waiver of Jury Trial

24

Section 6.10.

Customer Identification Program

24

Section 6.11.

Force Majeure

24

Section 6.12.

Termination

24

     

EXHIBIT A

Form of Warrant

 

EXHIBIT B

Rule 144A Certificate

 

EXHIBIT C

Form of Transfer Certificate for Transfer of Restricted Common Stock

 

 

ii

--------------------------------------------------------------------------------

 

 

WARRANT AGREEMENT dated as of November 14, 2017 (this “Agreement”), between
GulfMark Offshore, Inc., a Delaware corporation (the “Company”), and American
Stock Transfer & Trust Company, LLC, as warrant agent (the “Warrant Agent”).

 

Each warrant described herein (a “Warrant”) entitles the registered
Warrantholder (as defined below) thereof to acquire one share of Common Stock,
subject to the provisions of this Agreement and the relevant Warrant
Certificate. Each Warrant Certificate (including any Global Warrant) shall
evidence such number of Warrants as is set forth therein, subject to adjustment
pursuant to the provisions of the Warrant Certificate.

 

The Company desires the Warrant Agent to act on behalf of the Company in
connection with the registration, transfer, exchange, redemption, exercise and
cancellation of the Warrants as provided herein and the Warrant Agent is willing
to so act.

 

Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Warrantholders:

 

Article I

DEFINITIONS

 

Section 1.01.     Definitions.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person. For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) when used with
respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“A.I. Warrant” means any Definitive Warrant that bears the Restricted Securities
Legend and represents Warrants issued and sold to “accredited investors” as
defined in Rule 501(a) of Regulation D under the Securities Act.

 

“Agent Members” means the securities brokers and dealers, banks and trust
companies, clearing organizations and certain other organizations that are
participants in the Depositary’s system.

 

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§
101-1532.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York.

 

“Charter” means the Amended & Restated Certificate of Incorporation of the
Company as in effect on the date hereof and as may be amended from time to time
hereafter in compliance with Section 3.04(d).

 

 

--------------------------------------------------------------------------------

 

 

“Commission” means the United States Securities and Exchange Commission or any
successor governmental agency.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

“Definitive Warrant” means a Warrant Certificate in definitive form that is not
deposited with the Depositary or with the Transfer Agent as custodian for the
Depositary.

 

“Depositary” means The Depository Trust Company, its nominees and their
respective successors.

 

“Excess Shares” has the meaning set forth in the Charter.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Exercise Price” has the meaning set forth in the form of Warrant Certificate
attached as Exhibit A hereto.

 

“Expiration Date” has the meaning set forth in the form of Warrant Certificate
attached as Exhibit A hereto.

 

“Global Warrant” has the meaning set forth in Section 2.01(a) hereof.

 

“Non-U.S. Citizen” has the meaning set forth in the Charter.

 

“Officer” means the Chief Executive Officer, the President, the Chief Financial
Officer, any Vice President, the Treasurer, any Assistant Treasurer, the
Secretary or any Assistant Secretary of the Company.

 

“Officers’ Certificate” means a certificate signed by two Officers.

 

“Opinion of Counsel” means a written opinion reasonably acceptable to the
Warrant Agent from legal counsel. Such counsel may be an employee of or counsel
to the Company or the Warrant Agent.

 

“Person” means an individual, firm, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, limited liability
partnership, trust, unincorporated organization, or government or any agency or
political subdivision thereof or any other entity.

 

“Registry” has the meaning set forth in Section 2.03 hereof.

 

“Required Warrantholders” means Warrantholders holding Warrants exercisable for
a majority of the Shares issuable upon the exercise of all the Warrants
then-outstanding.

 

“Restricted Securities Legend” means the legend labeled as such and that is set
forth in Exhibit A hereto, which is incorporated in and expressly made a part of
this Agreement.

 

2

--------------------------------------------------------------------------------

 

 

“Restricted Warrant” means any Warrant that, when issued, was a “restricted
security” (as defined under Rule 144 under the Securities Act) until such time
as (i) such Warrant has been transferred pursuant to an effective registration
statement or (ii) the Restricted Securities Legend therefor has been removed
pursuant to Section 2.10.

 

“Rule 144A Certificate” means a certificate substantially in the form of Exhibit
B hereto, which shall be delivered to the Warrant Agent in connection with a
transfer or exchange of Warrants pursuant to Rule 144A.

 

“Rule 144A Warrant” means any Warrant Certificate that bears the Restricted
Securities Legend and represents Warrants issued and sold pursuant to Rule 144A
under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Shares” has the meaning set forth in the form of Warrant Certificate attached
as Exhibit A hereto.

 

“Transfer Agent” has the meaning set forth in the form of Warrant Certificate
attached as Exhibit A hereto.

 

“U.S. Citizen” has the meaning set forth in the Charter.

 

“U.S. Maritime Laws” has the meaning set forth in the Charter.

 

“Unrestricted Warrant” means (1) any Warrant issued pursuant to Section 1145 of
the Bankruptcy Code that, when issued, was not a “restricted security” (as
defined under Rule 144 under the Securities Act) and (2) any Warrant, originally
issued as a “restricted security” that (i) has been transferred pursuant to an
effective registration statement or (ii) has had the Restricted Securities
Legend removed pursuant to Section 2.10.

 

“Warrant Certificate” means any fully registered certificate (including a Global
Warrant) issued by the Company and authenticated by the Warrant Agent under this
Agreement evidencing Warrants, in the form attached as Exhibit A hereto.

 

“Warrant Share Number” has the meaning set forth in the form of Warrant
Certificate attached as Exhibit A hereto.

 

“Warrantholder” means a registered owner of Warrants as set forth in the
Registry.

 

“Warrantholder Designee” means any Person that a Warrantholder has designated to
receive Shares issuable upon exercise of a Warrant.

 

Section 1.02.     Rules of Construction. Unless the text otherwise requires:

 

(i)     a defined term has the meaning assigned to it herein;

 

(ii)     an accounting term not otherwise defined has the meaning assigned to it
in accordance with U.S. generally accepted accounting principles as in effect
from time to time;

 

3

--------------------------------------------------------------------------------

 

 

(iii)     “or” is not exclusive;

 

(iv)     “including” means including, without limitation;

 

(v)      words in the singular include the plural and words in the plural
include the singular;

 

(vi)     references to any statute, rule, standard, regulation or other law
include a reference to (x) the corresponding rules and regulations and (y) each
of them as amended, modified, supplemented, consolidated, replaced or rewritten
from time to time; and

 

(vii)     headings to Articles and Sections in this Agreement and the table of
contents are inserted for convenience of reference only, and are not intended to
be a part of or to affect the meaning or interpretation of this Agreement.

 

Article II

WARRANTS

 

Section 2.01.     Form.

 

(a)     Global Warrants. Except as provided in Section 2.04 or 2.05, Warrants
shall be issued in the form of one or more permanent global Warrants in fully
registered form with a global securities legend in substantially the form set
forth in Exhibit A hereto (each, a “Global Warrant”), which shall be deposited
on behalf of the Company with the Transfer Agent, as custodian for the
Depositary (or with such other custodian as the Depositary may direct), and
registered in the name of the Depositary or a nominee of the Depositary, duly
executed by the Company and countersigned by the Warrant Agent as hereinafter
provided.

 

(b)     Book-Entry Provisions. The following provisions of this Section 2.01(b)
shall apply only to a Global Warrant deposited with or on behalf of the
Depositary:

 

(i)     The Company shall prepare and execute and the Warrant Agent shall, in
accordance with Section 2.02, countersign, by either manual or facsimile
signature, one or more Global Warrants that shall be registered in the name of
the Depositary or the nominee of the Depositary. The Warrant Agent shall deliver
the Global Warrants to the Depositary or pursuant to the Depositary’s
instructions or held by the Transfer Agent as custodian for the Depositary. Each
Global Warrant shall be dated the date of its countersignature by the Warrant
Agent.

 

(ii)     Agent Members shall have no rights under this Agreement with respect to
any Global Warrant held on their behalf by the Depositary or by [●] as the
custodian of the Depositary or under such Global Warrant except to the extent
set forth herein or in a Warrant Certificate, and the Depositary may be treated
by the Company, the Warrant Agent and any agent of the Company or the Warrant
Agent as the absolute owner of such Global Warrant for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall (A) prevent the Company, the
Warrant Agent or any agent of the Company or the Warrant Agent from giving
effect to any written certification, proxy or other authorization furnished by
the Depositary or (B) impair, as between the Depositary and the Agent Members,
the operation of customary practices of the Depositary governing the exercise of
the rights of a holder of a beneficial interest in any Warrant. The rights of
beneficial owners in a Global Warrant shall be exercised through the Depositary
subject to the applicable procedures of the Depositary except to the extent set
forth herein or in a Warrant Certificate.

 

4

--------------------------------------------------------------------------------

 

 

(c)     Definitive Securities. Except as provided in Section 2.04 or 2.05,
owners of beneficial interests in Global Warrants will not be entitled to
receive physical delivery of Definitive Warrants.

 

(d)     Warrant Certificates. Warrant Certificates shall be in substantially the
form attached as Exhibit A hereto and shall be typed, printed, lithographed or
engraved or produced by any combination of such methods or produced in any other
manner permitted by the rules of any securities exchange on which the Warrants
may be listed, all as determined by the Officer or Officers executing such
Warrant Certificates, as evidenced by their execution thereof. Any Warrant
Certificate shall have such insertions as are appropriate or required or
permitted by this Agreement and may have such letters, numbers or other marks of
identification and such legends and endorsements, stamped, printed, lithographed
or engraved thereon, (i) as the Company (or, with respect to letters, numbers or
other marks of identification, the Warrant Agent) may deem appropriate and as
are not inconsistent with the provisions of this Agreement, (ii) as may be
required to comply with this Agreement, any law or any rule of any securities
exchange on which the Warrants may be listed, and (iii) as may be necessary to
conform to customary usage, provided that they do not affect the rights, duties,
liabilities, responsibilities, obligations or indemnitees of the Warrant Agent.

 

Section 2.02.     Execution and Countersignature.

 

At least one Officer shall sign each Warrant Certificate for the Company by
manual or facsimile signature.

 

If an Officer whose signature is on a Warrant Certificate no longer holds that
office at the time the Warrant Agent countersigns the Warrant Certificate, the
Warrants evidenced by such Warrant Certificate shall be valid nevertheless.

 

Upon receipt of a written order of the Company signed by at least one Officer of
the Company (and, with respect to Warrants issued by the Company after the date
hereof, all other necessary information and documents, including if requested by
the Warrant Agent an Officer’s Certificate and an Opinion of Counsel of the
Company) the Warrant Agent shall countersign, by either manual or facsimile
signature, and deliver Warrant Certificates entitling the Warrantholders thereof
to purchase in the aggregate such number of shares of Common Stock as shall be
set forth on such Warrant Certificates (subject to adjustment as provided in
such Warrant Certificates). Each Warrantholder shall be bound by all of the
terms and provisions of this Agreement (a copy of which is available on request
to the Secretary of the Company) and any amendments thereto and the Warrant
Certificate, in each case, as fully and effectively as if such Warrantholder had
signed the same. Each Warrant Certificate shall be dated the date of its
countersignature by the Warrant Agent.

 

5

--------------------------------------------------------------------------------

 

 

At any time and from time to time after the execution of this Agreement, the
Warrant Agent shall, upon receipt of a written order of the Company signed by an
Officer of the Company, countersign, by either manual or facsimile signature, a
Warrant Certificate evidencing the number of Warrants specified in such order.
Such order shall specify the number of Warrants to be evidenced on the Warrant
Certificate to be countersigned, the date on which such Warrant Certificate is
to be countersigned and the number of Warrants then authorized.

 

The Warrants evidenced by a Warrant Certificate shall not be valid until an
authorized signatory of the Warrant Agent countersigns the Warrant Certificate
either manually or by facsimile signature. Such signature shall be solely for
the purpose of authenticating the Warrant Certificate and shall be conclusive
evidence that the Warrant Certificate so countersigned has been duly
authenticated and issued under this Agreement.

 

Section 2.03.     Registry.

 

The Warrants shall be issued in registered form only. The Warrant Agent shall
keep a registry (the “Registry”) of the Warrant Certificates and of their
transfer and exchange. The Registry shall show the names and addresses of the
respective Warrantholders and the date and number of Warrants evidenced on the
face of each of the Warrant Certificates. The Warrantholder of any Global
Warrant will be the Depositary or a nominee of the Depositary in whose name the
Global Warrant is registered.

 

Except as otherwise provided herein or in the Warrant Certificate, the Company
and the Warrant Agent may deem and treat any Person in whose name a Warrant
Certificate is registered in the Registry as the absolute owner of such Warrant
Certificate for all purposes whatsoever and neither the Company nor the Warrant
Agent shall be affected by notice to the contrary; provided, however, that the
Warrant Agent may rely conclusively on any written notice provided to it by the
Company and signed by an Officer of the Company.

 

Section 2.04.     Transfer and Exchange.

 

(a)     Transfer and Exchange of Global Warrants.

 

(i)     Registration of the transfer and exchange of Global Warrants or
beneficial interests therein shall be effected through the book-entry system
maintained by the Depositary, in accordance with this Agreement and the Warrant
Certificates and the procedures of the Depositary therefor. A transferor of a
beneficial interest in a Global Warrant (or the relevant Agent Member on behalf
of such transferor) shall, but only to the extent required by the procedures of
the Depositary in connection with such transfer or exchange, deliver to the
Warrant Agent (x) an order given in accordance with the Depositary’s procedures
containing information regarding the account of the Agent Member to be credited
with a beneficial interest in the Global Warrant and (y) an instruction of
transfer in form satisfactory to the Warrant Agent which, with respect to a
transfer of a Global Warrant only, shall be duly executed by the Warrantholder
thereof or by his attorney, duly authorized in writing. Additionally, prior to
the Warrantholder registering the transfer or making the exchange as requested,
the requirements for such transfer or exchange to be issued in a name other than
the registered Warrantholder shall be met. Such requirements for a transfer of
the Global Warrant (but not, for the avoidance of doubt, a transfer of a
beneficial interest in a Global Warrant) may include, inter alia, a medallion
signature guarantee from an eligible guarantor institution participating in a
signature guarantee program approved by the Securities Transfer Association (at
a guarantee level acceptable to the Warrant Agent), and any other reasonable
evidence of authority that may be required by the Warrant Agent. Upon
satisfaction of the conditions in this Clause (i) of Section 2.04(a), the
Warrant Agent shall, to the extent required by the procedures of the Depositary,
in accordance with such instructions, instruct the Depositary to credit to the
account of the Agent Member specified in such instructions a beneficial interest
in the Global Warrant and to debit the account of the Agent Member making the
transfer of the beneficial interest in the Warrant being transferred or, in the
case of a transfer of a Global Warrant only, the Warrant Agent shall reflect
such transfer in the Registry.

 

6

--------------------------------------------------------------------------------

 

 

(ii)     Notwithstanding any other provisions of this Agreement (other than the
provisions set forth in Section 2.05), a Global Warrant may only be transferred
as a whole, and not in part, and only by (i) the Depositary, to a nominee of the
Depositary, (ii) a nominee of the Depositary, to the Depositary or another
nominee of the Depositary, or (iii) the Depositary or any such nominee to a
successor Depositary or its nominee.

 

(iii)     In the event that a Global Warrant is exchanged and transferred for
Definitive Warrants pursuant to Section 2.05, such Warrants may be exchanged
only in accordance with such procedures as are substantially consistent with the
provisions of this Section 2.04 and the requirements of any Warrant Certificate
and such other procedures as may from time to time be adopted by the Company
that are not inconsistent with the terms of this Agreement or of any Warrant
Certificate.

 

(b)     Cancellation or Adjustment of Global Warrant. At such time as all
beneficial interests in a Global Warrant have been exchanged for Definitive
Warrants, redeemed, repurchased or canceled, such Global Warrant shall be
returned to the Depositary for cancellation or retained and canceled by the
Warrant Agent. At any time prior to such cancellation, if any beneficial
interest in a Global Warrant is transferred or exchanged for Definitive
Warrants, redeemed, repurchased or canceled, the number of Warrants represented
by such Global Warrant shall be reduced and an adjustment shall be made on the
books and records of the Warrant Agent to reflect such reduction.

 

(c)     Obligations with Respect to Transfers and Exchanges of Warrants.

 

(i)     To permit registrations of transfers and exchanges, the Company shall
execute and the Warrant Agent shall countersign, by either manual or facsimile
signature, Global Warrants and Definitive Warrants as required pursuant to the
provisions of Section 2.02 and this Section 2.04.

 

(ii)     No service charge shall be made to a Warrantholder for any registration
of transfer or exchange, but the Company may require payment of a sum sufficient
to cover any tax, assessments or similar charges payable in connection
therewith. The Warrant Agent shall not be obligated to take any action
whatsoever with respect to any such registration of transfer or exchange until
it is satisfied that all such taxes, assessments or similar charges have been
satisfied in full.

 

7

--------------------------------------------------------------------------------

 

 

(iii)     All Warrants issued upon any registration of transfer or exchange
pursuant to the terms of this Agreement shall be the valid obligations of the
Company, entitled to the same benefits under this Agreement as the Warrants
surrendered upon such registration for transfer or exchange.

 

(iv)     No Warrants or shares of Common Stock issuable upon exercise of any
Warrant shall be sold, exchanged or otherwise transferred by the Company or any
Warrantholder in violation of the Securities Act or state securities laws.

 

(d)     No Obligation of the Warrant Agent.

 

(i)     The Warrant Agent shall have no responsibility or obligation to any
beneficial owner of a Global Warrant, any Agent Member or other Person with
respect to the accuracy of the records of the Depositary or its nominee or of
any participant or member thereof, with respect to any ownership interest in the
Warrants or with respect to the delivery to any Agent Member, beneficial owner
or other Person (other than the Depositary) of any notice or the payment of any
amount, under or with respect to such Warrants. All notices and communications
to be given to the Warrantholders and all payments to be made to Warrantholders
under the Warrants shall be given or made only to or upon the order of the
registered Warrantholders (which shall be the Depositary or its nominee in the
case of a Global Warrant). The rights of beneficial owners in any Global Warrant
shall be exercised only through the Depositary subject to the applicable rules
and procedures of the Depositary. The Warrant Agent may conclusively rely and
shall be fully protected in relying upon information furnished by the Depositary
with respect to its members, participants and any beneficial owners.

 

(ii)     The Warrant Agent shall have no obligation or duty to monitor,
determine or inquire as to compliance with any restrictions on transfer imposed
under this Agreement or under applicable law with respect to any transfer of any
interest in any Warrant (including any transfer between or among the Agent
Members or beneficial owners in any Global Warrant) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by, the terms
of this Agreement, and to examine the same to determine substantial compliance
as to form with the express requirements hereof.

 

Section 2.05.     Definitive Warrants.

 

(a)     Beneficial interests in a Global Warrant deposited with the Depositary
or with the Transfer Agent as custodian for the Depositary pursuant to Section
2.01 shall be transferred to each beneficial owner thereof in the form of
Definitive Warrants evidencing a number of Warrants equivalent to such owner’s
beneficial interest in such Global Warrant, in exchange for such Global Warrant,
only if such transfer complies with Section 2.04 and (i) the Depositary notifies
the Company in writing that it is unwilling or unable to continue as Depositary
for such Global Warrant or if at any time the Depositary ceases to be a
“clearing agency” registered under the Securities Exchange Act, and, in each
such case, a successor Depositary is not appointed by the Company within 90 days
of such notice, (ii) the Company, in its sole discretion, notifies the Warrant
Agent in writing that it elects to cause the issuance of Definitive Warrants
under this Agreement, or (iii) upon the request of any Warrantholder, if the
Company shall be adjudged a bankrupt or insolvent or makes an assignment for the
benefit of its creditors or institutes proceedings to be adjudicated a bankrupt
or shall consent to the filing of a bankruptcy proceeding against it, or shall
file a petition or answer or consent seeking reorganization under federal
bankruptcy laws or any other similar applicable federal or state law, or shall
consent to the filing of any such petition, or shall consent to the appointment
of a receiver or custodian of all or any substantial part of its property, or
shall admit in writing its inability to pay or meet its debts as they mature, or
if a receiver or custodian of it or all or any substantial part of its property
shall be appointed, or if a public officer shall have taken charge or control of
the Company or of its property or affairs, for the purpose of rehabilitation,
conservation or liquidation.

 

8

--------------------------------------------------------------------------------

 

 

(b)     Any Global Warrant that is transferable to the beneficial owners thereof
in the form of Definitive Warrants pursuant to this Section 2.05 shall be
surrendered by the Depositary to the Warrant Agent, to be so transferred, in
whole or from time to time in part, without charge, and the Warrant Agent shall
if directed by an Officer of the Company countersign, by either manual or
facsimile signature, and deliver to each beneficial owner in the name of such
beneficial owner, upon such transfer of each portion of such Global Warrant,
Definitive Warrants evidencing a number of Warrants equivalent to such
beneficial owner’s beneficial interest in the Global Warrant. The Warrant Agent
shall register such transfer in the Registry, and upon such transfer the
surrendered Global Warrant shall be cancelled by the Warrant Agent.

 

(c)     All Definitive Warrants issued upon registration of transfer pursuant to
this Section 2.05 shall be the valid obligations of the Company, evidencing the
same obligations of the Company and entitled to the same benefits under this
Agreement and the Global Warrant surrendered for registration of such transfer.

 

(d)     Subject to the provisions of Section 2.05(b), the registered
Warrantholder of a Global Warrant may grant proxies and otherwise authorize any
Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action that a Warrantholder is entitled to take under
this Agreement or the Warrants.

 

(e)     In the event of the occurrence of any of the events specified in Section
2.05(a), the Company will promptly make available to the Warrant Agent a
reasonable supply of Definitive Warrants necessary to comply with this Agreement
in definitive, fully registered form.

 

(f)     Neither the Company nor the Warrant Agent will be liable or responsible
for any registration or transfer of any Warrants that are registered or to be
registered in the name of a fiduciary or the nominee of a fiduciary.

 

Section 2.06.     Replacement Certificates.

 

If a mutilated Warrant Certificate is surrendered to the Warrant Agent or if the
Warrantholder of a Warrant Certificate provides proof reasonably satisfactory to
the Company that the Warrant Certificate has been lost, destroyed or wrongfully
taken, the Company shall issue and the Warrant Agent shall countersign, by
either manual or facsimile signature, a replacement Warrant Certificate of like
tenor and representing an equivalent number of Warrants, if the reasonable
requirements of the Warrant Agent and of Section 8-405 of the Uniform Commercial
Code as in effect in the State of New York are met. If required by the Warrant
Agent or the Company, such Warrantholder shall furnish an indemnity bond
sufficient in the reasonable judgment of the Company and the Warrant Agent to
protect the Company and the Warrant Agent from any loss that either of them may
suffer for a Warrant Certificate replaced for loss, destruction or theft. The
Company and the Warrant Agent may charge the Warrantholder for their expenses in
replacing a Warrant Certificate. Every replacement Warrant Certificate evidences
an additional obligation of the Company.

 

9

--------------------------------------------------------------------------------

 

 

Section 2.07.     Outstanding Warrants.

 

The Warrants outstanding at any time are all Warrants evidenced on all Warrant
Certificates authenticated by the Warrant Agent except for those canceled by it
and those delivered to it for cancellation. A Warrant ceases to be outstanding
if the Company holds the Warrant.

 

If a Warrant Certificate has been replaced pursuant to Section 2.06, the
Warrants evidenced thereby cease to be outstanding unless the Warrant Agent and
the Company receive proof satisfactory to them that the replaced Warrant
Certificate is held by a bona fide purchaser.

 

Section 2.08.     Cancellation.

 

In the event the Company shall purchase or otherwise acquire Definitive
Warrants, the same shall thereupon be delivered to the Warrant Agent for
cancellation.

 

The Warrant Agent (and no one else) shall cancel and dispose of all Warrant
Certificates surrendered for registration of transfer, exchange, replacement,
exercise or cancellation in the Warrant Agent’s customary manner and, unless the
Company directs the Warrant Agent to deliver canceled Warrant Certificates to
the Company, deliver a certificate of such disposal to the Company upon the
Company’s request therefor. The Company may not issue new Warrant Certificates
to replace Warrant Certificates to the extent such new Warrants Certificates
would evidence Warrants that have been exercised or Warrants that the Company
has purchased or otherwise acquired.

 

Section 2.09.     CUSIP Numbers.

 

The Company in issuing the Warrants may use “CUSIP” numbers (if then generally
in use) and, if so, the Warrant Agent, if provided with such “CUSIP” numbers,
shall use “CUSIP” numbers in notices as a convenience to Warrantholders;
provided, however, that any such notice may state that no representation is made
as to the correctness of such numbers either as printed on the Warrant
Certificates or as contained in any notice and that reliance may be placed only
on the other identification numbers printed on the Warrant Certificates.

 

Section 2.10.     Transfer Restrictions.

 

(a)     By its acceptance of any Warrant bearing the Restricted Securities
Legend (or any beneficial interest in such a Warrant), each Warrantholder
thereof and each owner of a beneficial interest therein acknowledges the
restrictions on transfer of such Warrant (and any such beneficial interest) set
forth in this Agreement and in the Restricted Securities Legend and agrees that
it will transfer such Warrant (and any such beneficial interest) only in
accordance with the Agreement and such legend.

 

10

--------------------------------------------------------------------------------

 

 

(b)     The transfer or exchange of any Warrant (or a beneficial interest
therein) may only be made in accordance with this Section 2.10 and the other
provisions of Article II and, in the case of a Warrant Certificate (or a
beneficial interest therein), the applicable rules and procedures of the
Depositary. The Warrant Agent shall refuse to register any requested transfer or
exchange that it reasonably believes does not comply with the preceding
sentence.

 

(c)     Subject to paragraph (b), the transfer or exchange of any Warrant (or a
beneficial interest therein) of the type set forth in column A below for a
Warrant (or a beneficial interest therein) of the type set forth opposite in
column B below may only be made in compliance with the certification
requirements (if any) described in the clause of this paragraph set forth
opposite in column C below.

 

A

B

C

Rule 144A Warrant

Rule 144A Warrant

(1)

Rule 144A Warrant

Unrestricted Warrant

(2)

A.I. Warrant

Rule 144A Warrant

(1)

A.I. Warrant

Unrestricted Warrant

(2)

Unrestricted Warrant

Unrestricted Warrant

(3)

 

(1)     The Person requesting the transfer or exchange must deliver or cause to
be delivered to the Warrant Agent a duly completed Rule 144A Certificate, in the
form attached hereto as Exhibit B, or (in the case of Warrant represented as an
interest in a Global Warrant) comply with the procedures of the Depositary, if
any, in demonstrating it is a “qualified institutional buyer” as defined in Rule
144A under the Securities Act.

 

(2)     The Person requesting the transfer or exchange must deliver or cause to
be delivered to the Warrant Agent an Opinion of Counsel and such other
certifications and evidence as the Company may reasonably require in order to
determine that the proposed transfer or exchange is being made in compliance
with the Securities Act and any applicable securities laws of any state of the
United States.

 

(3)     No certification is required.

 

(d)     Notwithstanding any provision to the contrary herein, so long as a
Global Warrant remains outstanding and is held by or on behalf of the
Depositary, transfers of a Global Warrant, in whole or in part, or of any
beneficial interest therein, shall only be made in accordance with this Article
II, including this Section 2.10, and the procedures of the Depositary; provided,
however, that beneficial interests in a Global Warrant that is a Restricted
Warrant may be transferred to Persons who take delivery thereof in the form of a
beneficial interest in such Global Security in accordance with the transfer
restrictions set forth in the Restricted Securities Legend.

 

11

--------------------------------------------------------------------------------

 

 

(e)     No certification is required in connection with any transfer or exchange
of any Warrant (or a beneficial interest therein) or for transfers of shares of
Common Stock issuable upon exercise thereof:

 

(i)     after such Warrant or Share is eligible for resale pursuant to Rule 144
under the Securities Act (or a successor provision) without the need to satisfy
current information or other requirements therein; provided that the Company has
provided the Warrant Agent with an Officers’ Certificate to that effect, and the
Company may require from any Person requesting a transfer or exchange in
reliance upon this Clause (i) of Section 2.10(e) an opinion of counsel and any
other reasonable certifications and evidence in order to support such
certificate; or

 

(ii)     sold pursuant to an effective registration statement.

 

Any Unrestricted Warrant delivered in reliance upon this paragraph will not bear
the Restricted Securities Legend.

 

(f)     The provisions of this Section 2.10 shall not apply to the exercise of
any Warrant to the extent Shares issued upon such exercise (and any unexercised
portion of the Warrant so exercised) shall be issued to the same registered
Warrantholder that exercised such Warrant; provided, subject to other
documentation requirements, if any such Warrant bears the Restricted Securities
Legend but could be exchanged at the time of such exercise for an Unrestricted
Warrant, the Shares issued upon exercise need not bear the Restricted Securities
Legend.

 

(g)     The Warrant Agent shall retain copies of all certificates, opinions and
other documents received in connection with the transfer or exchange of a
Warrant (or a beneficial interest therein), for a period of no less than as
required by law or the Warrant Agent’s customary internal procedures, and during
such period the Company has the right to inspect and make copies thereof at any
reasonable time upon written notice to the Warrant Agent.

 

(h)     With respect to any Warrants bearing a Restricted Securities Legend on
the date of exercise, the shares of Common Stock distributed upon exercise will
be issued in physical certificated form (unless, at the option of the Company,
such shares can be held directly by the transfer agent in book-entry form in a
segregated manner), will not be held in book-entry form through the facilities
of the Depositary and shall be treated as “restricted securities,” and the
Company will affix the applicable “restricted securities” legend upon such
shares of Common Stock; provided that if any such Common Stock is being
immediately resold pursuant to Rule 144 and appropriate and customary evidence
thereof and opinions and certificates have been delivered to the Company, such
shares need not be issued with such legend in connection with such sale.
Furthermore, in connection with the transfer or exchange of Shares issued upon
the exercise of any Warrant, which bears a “restricted securities” legend, the
person requesting the transfer or exchange must deliver or cause to be delivered
to the Transfer Agent a Transfer Certificate for Transfer of Restricted Common
Stock, in the form attached hereto as Exhibit C.

 

12

--------------------------------------------------------------------------------

 

 

Article III

EXERCISE TERMS

 

Section 3.01.     Exercise.

 

The Exercise Price of each Warrant, the Warrant Share Number and the number of
Warrants evidenced by any Warrant Certificate and the Expiration Date of each
Warrant shall be set forth in the related Warrant Certificate. The Warrant Share
Number and the Exercise Price of each Warrant are subject to adjustment pursuant
to the terms set forth in the Warrant Certificate. The Company shall calculate
and transmit to the Warrant Agent, and the Warrant Agent shall have no
obligation under this Agreement to calculate, the number of shares of Common
Stock or other securities or other consideration to be issued or paid any upon
such exercise, and the Warrant Agent shall have no duty or obligation to
investigate or confirm whether any such determination made by the Company is
accurate or correct.

 

Section 3.02.     Manner of Exercise and Issuance of Shares.

 

Warrants may be exercised in the manner set forth in Section 3 of the Warrant
Certificate, and upon any such exercise, Shares shall be issued in the manner
set forth in Section 4 of the Warrant Certificate.

 

Section 3.03.     Compliance with U.S. Maritime Laws.

 

Notwithstanding the other provisions of this Warrant Agreement, in order to
facilitate the Company’s compliance with the U.S. Maritime Laws limiting the
ownership of the Common Stock by Non-U.S. Citizens so that it may operate
vessels in the coastwise trade of the United States and comply with obligations
of the Company under any contracts that it may enter into from time to time with
the United States Government:

 

(a)     At the time of exercise or conversion of any Warrant, the Warrantholder
or Warrantholder Designee shall advise the Company whether or not it is a U.S.
Citizen. In connection with the exercise of any Warrant, the Company may in good
faith require the Warrantholder or Warrantholder Designee to provide the Company
with such documents and other information as it may reasonably request to
confirm that the Warrantholder or Warrantholder Designee is a U.S. Citizen.

 

(b)     Any sale, transfer or other disposition of any Warrant by any
Warrantholder that is a Non-U.S. Citizen to a Person who is a U.S. Citizen must
be a complete transfer of such Warrantholder’s interests in such Warrant and the
Shares issuable upon its exercise or conversion to such Person with the
transferor retaining no ability to direct or control such Person. The foregoing
restriction shall also apply to any Warrantholder Designee or other Person that
the Warrantholder has designated to receive the Shares issuable upon exercise or
conversion of any Warrant.

 

(c)     If at any time, the Company either ceases to be a reporting company
under the Exchange Act, or fails to timely file any amendments to its Charter as
required by the Exchange Act, the Company shall provide the Warrant Agent with
the then current copy of the Charter or (at the Company’s option) an excerpt
from the Charter containing the then current version of Article VI (“Compliance
with U.S. Maritime Laws”) and upon the request of any Warrantholder, the Warrant
Agent shall provide such copy or excerpt to such Warrantholder; provided, that,
in each case, the Company and/or the Warrant Agent shall be obligated to provide
such copy or excerpt only (i) following amendments to such Article and (ii) to
the extent such copy or excerpt is not (or will not be) publicly filed or
otherwise made available in a format such that Warrantholders can rely on the
publicly available copy as the then most current copy or excerpt.

 

13

--------------------------------------------------------------------------------

 

 

(d)     Notwithstanding anything herein to the contrary, in the event the U.S.
Maritime Laws are repealed or amended so that the ownership of Common Stock by
Non-U.S. Citizens is no longer restricted in any way, the provisions of this
Section 3.03 shall no longer apply to any Warrantholder or Warrant.

 

Section 3.04.     Covenants.

 

(a)     The Warrant Agent is hereby authorized to requisition from time to time
from any stock transfer agents of the Company stock certificates required to
honor outstanding Warrants upon exercise thereof in accordance with the terms of
this Agreement, and the Company hereby authorizes and directs such transfer
agents to comply with all such requests of the Warrant Agent. The Company shall
supply such transfer agents with duly executed stock certificates for such
purposes and shall provide or otherwise make available any cash or scrip that
may be payable upon exercise of Warrants as provided herein and in each Warrant
Certificate.

 

(b)     Reserved.

 

(c)     Reserved.

 

(d)     The Company agrees that, for so long as any Warrants are outstanding, it
shall not increase the par value of the Common Stock or amend or modify the
Charter or its by-laws in a manner that would prevent the Company from issuing
the Common Stock issuable upon exercise of the Warrants.

 

(e)     The Company agrees that it will (i) at all times make and keep available
adequate current public information with respect to the Company as those terms
are understood and defined for purposes of Rule 144(c) under the Securities Act;
(ii) so long as a Warrantholder owns any Warrant, furnish to such Warrantholder,
upon request, a written statement by the Company as to its compliance with the
reporting requirements of Rule 144, the Securities Act and the Exchange Act, a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents so filed as such Warrantholder may reasonably
request in availing itself of any rule or regulation of the Commission allowing
the Warrantholder to sell any such Warrant without registration; and (iii) make
available information otherwise necessary to comply with Rule 144 and Rule 144A
promulgated under the Securities Act, as such rules may be amended from time to
time, if available with respect to resales of the Warrants, at all times, to the
extent required from time to time to enable such Warrantholders to sell Warrants
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 and Rule 144A promulgated under the Securities
Act (if available with respect to resales of the Warrants), as such rules may be
amended from time to time or replaced. Upon the reasonable request of any
Warrantholder, the Company will deliver to such Warrantholder a written
statement as to whether it has complied with such information requirements.

 

14

--------------------------------------------------------------------------------

 

 

Article IV

ANTIDILUTION PROVISIONS

 

Section 4.01.     Antidilution Adjustments; Notice of Adjustment.

 

The Warrant Share Number shall be subject to adjustment from time to time as
provided in Section 12 of the Warrant Certificate. Whenever the Warrant Share
Number is so adjusted or is proposed to be adjusted as provided in Section 12 of
the Warrant Certificate, the Company shall deliver to the Warrant Agent the
notices or statements, and shall cause a copy of such notices or statements to
be sent or communicated to each Warrantholder pursuant to Section 6.03, as
provided in Section 12(F) of the Warrant Certificate. Until such notices or
statements are received by the Warrant Agent, the Warrant Agent may presume
conclusively for all purposes that no such adjustment has occurred.

 

Section 4.02.     Adjustment to Warrant Certificate.

 

The form of Warrant Certificate need not be changed because of any adjustment
made pursuant to the Warrant Certificate, and Warrant Certificates issued after
such adjustment may state the same Exercise Price and the same Warrant Share
Number as are stated in the Warrant Certificates initially issued pursuant to
this Agreement.

 

The Company, however, may at any time in its sole discretion make any change in
the form of Warrant Certificate that it may deem appropriate to give effect to
such adjustments and that does not affect the substance of the Warrant
Certificate (or affect the rights, duties, responsibilities, obligations,
liabilities or indemnitees of the Warrant Agent), and any Warrant Certificate
thereafter issued or countersigned, whether in exchange or substitution for an
outstanding Warrant Certificate or otherwise, may be in the form as so changed.

 

Article V

WARRANT AGENT

 

Section 5.01.     Appointment of Warrant Agent.

 

The Company hereby appoints the Warrant Agent to act as agent for the Company in
accordance with the express provisions of this Agreement (and no implied terms
or conditions) and the Warrant Agent hereby accepts such appointment. The
Warrant Agent shall not be liable for anything that it may do or refrain from
doing in connection with this Agreement, except in the case of a judicial
determination of its own gross negligence or willful misconduct by a court of
competent jurisdiction.

 

Section 5.02.     Rights and Duties of Warrant Agent.

 

(a)     Agent for the Company. In acting under this Warrant Agreement and in
connection with the Warrant Certificates, the Warrant Agent is acting solely as
agent of the Company and does not assume any obligation or relationship of
agency or trust for or with any of the holders of Warrant Certificates or
beneficial owners of Warrants.

 

15

--------------------------------------------------------------------------------

 

 

(b)     Counsel. The Warrant Agent may consult with counsel of its own selection
(who may be counsel to the Company or an employee of the Warrant Agent), and the
advice or opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in the absence of bad faith and in accordance with the advice or opinion of such
counsel.

 

(c)     Documents. The Warrant Agent shall be fully protected, may conclusively
rely upon and shall incur no liability for or in respect of any action taken or
thing suffered by it in reliance upon any Warrant Certificate, notice,
instruction, direction, consent, certificate, affidavit, statement, request or
other paper or document reasonably believed by it to be genuine and to have been
presented or signed by the proper parties, and shall have no duty to inquire
into or investigate the validity, accuracy or content thereof. The Warrant Agent
shall not take any instructions or directions except those given in accordance
with this Agreement.

 

(d)     No Implied Obligations. The Warrant Agent shall be obligated to perform
only such duties as are specifically set forth herein (or in any modification or
amendment hereof to which the Warrant Agent has consented to in writing) and in
the Warrant Certificates, and no implied or inferred duties or obligations of
the Warrant Agent shall be read into this Agreement (or in any modification or
amendment hereof to which the Warrant Agent has consented to in writing) or the
Warrant Certificates against the Warrant Agent.

 

The Warrant Agent shall not be under any obligation to take any action hereunder
that it reasonably believes may involve it in any expense or liability for which
it does not receive indemnity reasonably satisfactory to it. The Warrant Agent
shall not be accountable or under any duty or responsibility for the use by the
Company of any of the Warrant Certificates countersigned by the Warrant Agent
and delivered by it to the Warrantholders or on behalf of the Warrantholders
pursuant to this Agreement or for the application by the Company of the proceeds
of the Warrants. The Warrant Agent shall have no duty or responsibility in case
of any default by the Company in the performance of its covenants or agreements
contained herein or in the Warrant Certificates or in the case of the receipt of
any written demand from a Warrantholder with respect to such default, including
any duty or responsibility to initiate or attempt to initiate any proceedings at
law or otherwise.

 

The Warrant Agent may execute any of the powers hereunder or perform any duties
hereunder either directly or by or through agents or attorneys, and the Warrant
Agent will not be answerable or accountable for any act, default, neglect or
misconduct of such agents or attorneys or for any loss to the Company resulting
from such neglect or misconduct; provided that the Warrant Agent acted without
gross negligence, willful misconduct or bad faith in connection with the
selection of such agents or attorneys and the Warrant Agent reasonably believed
it to be authorized or within the discretion or rights or powers conferred upon
the Warrant Agent by this Agreement. Notwithstanding anything in this Agreement
to the contrary, in no event shall the Warrant Agent be responsible or liable
for special, punitive, incidental, indirect, or consequential loss or damage of
any kind whatsoever (including, but not limited to, loss of profit) irrespective
of whether the Warrant Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action.

 

16

--------------------------------------------------------------------------------

 

 

(e)     Not Responsible for Adjustments or Validity of Stock.

 

The Warrant Agent shall not at any time be under any duty or responsibility to
any Warrantholder to determine whether any facts exist that may require an
adjustment of the Warrant Share Number, or with respect to the nature or extent
of any adjustment when made, or with respect to the method employed herein or in
any supplemental agreement provided to be employed, in making the same. The
Warrant Agent shall not be accountable with respect to the validity or value of
any Shares or of any securities or property that may at any time be issued or
delivered upon the exercise of any Warrant or upon any adjustment pursuant to
Section 12 of the Warrant Certificate, and it makes no representation with
respect thereto. The Warrant Agent shall not be responsible for any failure of
the Company to make any cash payment or to issue, transfer or deliver any Shares
or stock certificates upon the surrender of any Warrant Certificate for the
purpose of exercise or upon any adjustment pursuant to Section 12 of the Warrant
Certificate, or to comply with any of the covenants of the Company contained in
the Warrant Certificate.

 

(f)     In the event the Warrant Agent believes any ambiguity or uncertainty
exists hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the Warrant Agent hereunder, or is
for any reason unsure as to what action to take hereunder, the Warrant Agent
shall notify the Company in writing as soon as practicable, and upon delivery of
such notice may, in its sole discretion, refrain from taking any action, and
shall be fully protected and shall not be liable in any way to the Company or
any Warrantholder or other Person for refraining from taking such action, unless
the Warrant Agent receives written instructions signed by the Company which
eliminates such ambiguity or uncertainty to the reasonable satisfaction of
Warrant Agent. Notwithstanding anything in this Agreement to the contrary, the
Warrant Agent is authorized and directed hereby to comply with any orders,
judgments, or decrees of any court that it believes has jurisdiction over it and
will not be liable as a result of its compliance with the same.

 

(g)     Notices to the Company. If the Warrant Agent shall receive any written
notice or demand (other than Notice of Exercise of Warrants) addressed to the
Company by the Warrantholder of a Warrant, the Warrant Agent shall promptly
forward such notice or demand to the Company.

 

Section 5.03.      Individual Rights of Warrant Agent.

 

The Warrant Agent and any stockholder, director, officer, employee agent or
Affiliate of the Warrant Agent may buy, sell or deal in any of the Warrants or
other securities of the Company or its Affiliates or become pecuniarily
interested in transactions in which the Company or its Affiliates may be
interested, or contract with or lend money to the Company or its Affiliates or
otherwise act as fully and freely as though it were not the Warrant Agent under
this Agreement. Nothing herein shall preclude the Warrant Agent from acting in
any other capacity for the Company or for any other legal entity.

 

17

--------------------------------------------------------------------------------

 

 

Section 5.04.     Warrant Agent’s Disclaimer.

 

The Warrant Agent shall not be responsible for, and makes no representation as
to the validity or adequacy of, this Agreement (except the due and valid
authorized execution and delivery of this Agreement by the Warrant Agent) or the
Warrant Certificates (except the due countersignature of the Warrant
Certificate(s) by the Warrant Agent) and it shall not be responsible for any
statement in this Agreement or the Warrant Certificates other than its
countersignature thereon nor will it be responsible or liable for any breach by
the Company of any covenant or condition contained in this Agreement or in any
Warrant Certificate; nor will it be responsible or liable for any adjustment
required under this Agreement or responsible for the manner, method or amount of
any adjustment or the ascertaining of the existence of facts that would require
any adjustment; nor will it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of stock or other securities to be issued pursuant to this Agreement or any
Warrant Certificate or as to whether any securities will, when issued, be
validly authorized and issued, fully paid, nonassessable and free from all
preemptive rights, taxes, liens and charges; nor will the Warrant Agent be under
any duty or responsibility to insure compliance with any applicable federal or
state securities laws in connection with the issuance, transfer or exchange of
Warrant Certificates (provided that this clause shall in no way affect the
Warrant Agent’s express obligations under any other provision of this
Agreement).

 

Section 5.05.     Compensation and Indemnity.

 

(a)     The Company agrees to pay the Warrant Agent from time to time reasonable
compensation for its services rendered by it hereunder, as agreed, and to
reimburse the Warrant Agent upon request for all documented and reasonable
out-of-pocket expenses, agent and counsel fees and disbursements, and other
disbursements, incurred by the Warrant Agent in connection with the preparation,
negotiation, delivery, administration, execution and amendment of this
Agreement. The Company shall indemnify and hold harmless the Warrant Agent, its
officers, directors, employees, agents and affiliates against any loss,
liability, damage, judgment, fine, penalty, settlement, cost or expense
(including reasonable attorneys’ fees and expenses) incurred by it without gross
negligence or willful misconduct on its part for action taken or omitted by the
Warrant Agent in connection with the acceptance, administration or performance
of this Agreement. The Warrant Agent shall notify the Company promptly of any
claim for which it may seek indemnity. The costs and expenses incurred in
enforcing this right of indemnification shall be paid by the Company; provided,
that Company need not reimburse any expense or indemnify against any loss or
liability incurred by the Warrant Agent through the Warrant Agent’s gross
negligence or willful misconduct. The Company’s obligations pursuant to this
Section shall survive the termination of this Agreement and the resignation,
replacement or removal of the Warrant Agent.

 

(b)     To secure the Company’s payment obligations for reasonable compensation
of the Warrant Agent’s services under this Agreement, the Warrant Agent shall
have a lien prior to the Warrantholders on all money or property held or
collected by the Warrant Agent.

 

Section 5.06.     Successor Warrant Agent.

 

(a)     Company to Provide and Maintain Warrant Agent. The Company agrees for
the benefit of the Warrantholders that there shall at all times be a Warrant
Agent hereunder until all the Warrants have been exercised or cancelled or are
no longer exercisable.

 

18

--------------------------------------------------------------------------------

 

 

(b)     Resignation and Removal. The Warrant Agent may at any time resign by
giving written notice to the Company of such intention on its part, specifying
the date on which its desired resignation shall become effective; provided,
however, that such date shall not be less than 90 days after the date on which
such notice is given unless the Company otherwise agrees. The Warrant Agent
hereunder may be removed at any time by the filing with it of an instrument in
writing signed by or on behalf of the Company or the Required Warrantholders and
specifying such removal and the date when it shall become effective, which date
shall not be less than 90 days after such notice is given unless the Warrant
Agent otherwise agrees. Any removal under this Section shall take effect upon
the appointment by the Company or the Required Warrantholders as hereinafter
provided of a successor Warrant Agent (which shall be (i) a nationally
recognized stock transfer agent or (ii) a bank or trust company, (x) organized
under the laws of the United States of America or one of the states thereof, (y)
authorized under the laws of the jurisdiction of its organization to exercise
corporate trust or stock transfer powers, (z) having a combined capital and
surplus of at least $50,000,000 (when taking into account all of its direct and
indirect parents and subsidiaries) and the acceptance of such appointment by
such successor Warrant Agent. The obligations of the Company under Section 5.05
shall continue to the extent set forth herein notwithstanding the resignation or
removal of the Warrant Agent.

 

(c)     Company to Appoint Successor. In the event that at any time the Warrant
Agent shall resign, or shall be removed, or shall become incapable of acting, or
shall be adjudged bankrupt or insolvent, or shall commence a voluntary case
under the federal bankruptcy laws, as now or hereafter constituted, or under any
other applicable federal or state bankruptcy, insolvency or similar law or shall
consent to the appointment of or taking possession by a receiver, custodian,
liquidator, assignee, trustee, sequestrator (or other similar official) of the
Warrant Agent or its property or affairs, or shall make an assignment for the
benefit of creditors, or shall admit in writing its inability to pay its debts
generally as they become due, or shall take corporate action in furtherance of
any such action, or a decree or order for relief by a court having jurisdiction
in the premises shall have been entered in respect of the Warrant Agent in an
involuntary case under the Federal bankruptcy laws, as now or hereafter
constituted, or any other applicable Federal or State bankruptcy, insolvency or
similar law, or a decree or order by a court having jurisdiction in the premises
shall have been entered for the appointment of a receiver, custodian,
liquidator, assignee, trustee, sequestrator (or similar official) of the Warrant
Agent or of its property or affairs, or any public officer shall take charge or
control of the Warrant Agent or of its property or affairs for the purpose of
rehabilitation, conservation, winding up or liquidation, a successor Warrant
Agent, qualified as aforesaid, shall be appointed by the Company by an
instrument in writing, filed with the successor Warrant Agent. In the event that
a successor Warrant Agent is not appointed by the Company, a successor Warrant
Agent, qualified as aforesaid, may be appointed by the Warrant Agent or the
Required Warrantholders or the Warrant Agent or the Required Warrantholders may
petition a court to appoint a successor Warrant Agent. Upon the appointment as
aforesaid of a successor Warrant Agent and acceptance by the successor Warrant
Agent of such appointment, the Warrant Agent shall cease to be Warrant Agent
hereunder; provided, however, that in the event of the resignation of the
Warrant Agent under this Section 5.06(c), such resignation shall be effective on
the earlier of (i) the date specified in the Warrant Agent’s notice of
resignation and (ii) the appointment and acceptance of a successor Warrant Agent
hereunder.

 

19

--------------------------------------------------------------------------------

 

 

(d)     Successor to Expressly Assume Duties. Any successor Warrant Agent
appointed hereunder shall execute, acknowledge and deliver to its predecessor
and to the Company an instrument accepting such appointment hereunder, and
thereupon such successor Warrant Agent, without any further act, deed or
conveyance, shall become vested with all the rights and obligations of such
predecessor with like effect as if originally named as Warrant Agent hereunder,
and such predecessor, upon payment of its charges and disbursements then unpaid,
shall thereupon become obligated to transfer, deliver and pay over, and such
successor Warrant Agent shall be entitled to receive, all monies, securities and
other property on deposit with or held by such predecessor, as Warrant Agent
hereunder.

 

(e)     Successor by Merger. Any entity into which the Warrant Agent hereunder
may be merged or consolidated, or any entity resulting from any merger or
consolidation to which the Warrant Agent shall be a party, or any entity to
which the Warrant Agent shall sell or otherwise transfer all or substantially
all of its assets and business, shall be the successor Warrant Agent under this
Agreement without the execution or filing of any paper or any further act on the
part of any of the parties hereto; provided, however, that it shall be qualified
as aforesaid.

 

Section 5.07.     Representations of the Company.

 

The Company represents and warrants to the Warrant Agent that:

 

(a)     the Company has been duly organized and is validly existing under the
laws of the jurisdiction of its incorporation;

 

(b)     this Agreement has been duly authorized, executed and delivered by the
Company and is enforceable against the Company in accordance with its terms,
except as may be limited by bankruptcy, insolvency, moratorium, reorganization
and other similar laws affecting the enforcement of creditors’ rights generally;
and

 

(c)     the execution and delivery of this Agreement does not, and the issuance
of the Warrants in accordance with the terms of this Agreement and the Warrant
Certificate will not, (i) violate the Charter or the Company’s by-laws, (ii)
violate any law or regulation applicable to the Company or order or decree of
any court or public authority having jurisdiction over the Company, or (iii)
result in a breach of any mortgage, indenture, contract, agreement or
undertaking to which the Company is a party or by which it is bound, except in
the case of (ii) and (iii) for any violations or breaches that could not
reasonably be expected to have a material adverse effect on the Company and its
subsidiaries, taken as a whole.

 

Section 5.08.     Further Assurances.

 

The Company and the Warrant Agent shall perform, acknowledge and deliver or
cause to be performed, acknowledged and delivered all such further and other
acts, documents, instruments and assurances as may be reasonably required by the
other party to this Agreement for the carrying out or performing by such other
party of the provisions of this Agreement.

 

20

--------------------------------------------------------------------------------

 

 

Article VI 

MISCELLANEOUS

 

Section 6.01.     Persons Benefitting.

 

Nothing in this Agreement is intended or shall be construed to confer upon any
Person other than the Company, the Warrant Agent and the Warrantholders any
right, remedy or claim under or by reason of this Agreement or any part hereof.

 

Section 6.02.     Amendment.

 

This Agreement and the Warrants may be amended in writing by the parties hereto
without the consent of any Warrantholder for the purpose of (a) curing any
ambiguity, or of curing, correcting or supplementing any defective provision
contained herein or therein or adding or changing any other provisions with
respect to matters or questions arising under this Agreement or the Warrants as
the Company and the Warrant Agent may deem necessary or desirable that does not
adversely affect the rights of any Warrantholder, or (b) implementing any
changes required in writing by the U.S. Coast Guard or the U.S. Maritime
Administration in order for the Company to comply with the limitations under the
Charter or U.S. Maritime Laws on ownership of Shares by Non-U.S. Citizens. To
the extent the Company makes any changes pursuant to Clause (b) of this Section
6.02, the Company shall make only such changes which a reasonable person in the
position of the Company, acting in good faith, would make in order to implement
such written requirements, always keeping in mind the intent and purposes of
this Agreement and the Warrants issued pursuant thereto by the Persons party
hereto as of the date hereof.

 

This Agreement and the Warrants may be amended or supplemented at any time with
the written consent of the Required Warrantholders; provided that the consent of
each Warrantholder affected thereby shall be required for any amendment pursuant
to which (i) the Warrant Share Number would be decreased (in each case, other
than pursuant to adjustments provided for in Section 12 of the Warrant
Certificate), (ii) the time period during which the Warrants are exercisable
would be shortened or (iii) any change adverse to the Warrantholder would be
made to (A) the antidilution provisions set forth in Article IV or Section 12 of
the Warrant Certificate, (B) the exercise provisions set forth in Article III or
Sections 3 or 15 of the Warrant Certificate or (C) the limitation on adverse
acts provisions set forth in Section 16 of the Warrant Certificate. The Company
or the Warrant Agent may set a record date for any direction, waiver or consent
and only the Warrantholders as of such record date shall be entitled to make or
give such direction, waiver or consent.

 

In determining whether the Required Warrantholders have concurred in any
direction, waiver or consent, Warrants owned by the Company shall be disregarded
and deemed not to be outstanding, except that, for the purpose of determining
whether the Warrant Agent shall be protected in relying on any such direction,
waiver or consent, only Warrants that the Warrant Agent knows are so owned shall
be so disregarded. Also, subject to the foregoing, only Warrants outstanding at
the time shall be considered in any such determination. The Warrant Agent shall
have no duty to determine whether any such amendment would have an effect on the
rights or interests of the holders of the Warrants.

 

21

--------------------------------------------------------------------------------

 

 

Upon receipt by the Warrant Agent of an Officers’ Certificate and an Opinion of
Counsel, each stating that all conditions precedent to the execution of the
amendment have been complied with and such execution is permitted by this
Agreement and the Warrant Certificate, the Warrant Agent shall join in the
execution of such amendment; provided, that the Warrant Agent may, but shall not
be obligated to, execute any amendment or supplement that affects the rights,
duties, obligations, responsibilities, liabilities or indemnitees of the Warrant
Agent.

 

Section 6.03.     Notices.

 

Any notice or communication required to be given hereunder to the Company or the
Warrant Agent shall be in writing and shall be sent by first-class, certificate
or regular mail (return receipt requested, postage prepaid), by private national
courier service, by personal delivery or by facsimile transmission. Such notice
or communication shall be deemed given (i) if mailed, two (2) days after the
date of mailing, (ii) if sent by national courier service, when sent, (iii) if
delivered personally, when so delivered, and (iv) if sent by facsimile
transmission, when sent, in each case as follows:

 

if to the Company:

 

GulfMark Offshore, Inc.
842 West Sam Houston Parkway North, Suite 400
Houston, Texas 77024
Attn: James M. Mitchell
Facsimile: (713) 369-7386

 

if to the Warrant Agent:

 

American Stock Transfer & Trust Company, LLC
6201 15 Avenue
Brooklyn, NY 11219
Attention: Denise Padilla

Email: DPadilla@astfinancial.com

 

The Company or the Warrant Agent by notice to the other may designate additional
or different addresses for subsequent notices or communications.

 

22

--------------------------------------------------------------------------------

 

 

Notwithstanding anything to the contrary, the Warrant Agent agrees to accept and
act upon instructions or directions pursuant to this Agreement sent by unsecured
e-mail, .pdf, facsimile transmission or other similar unsecured electronic
methods, provided, however, that the Warrant Agent shall have received an
incumbency certificate listing persons designated to give such instructions or
directions and containing specimen signatures of such designated persons, which
such incumbency certificate shall be amended and replaced whenever a person is
to be added or deleted from the listing. If the Company elects to give the
Warrant Agent e-mail or facsimile instructions (or instructions by a similar
electronic method) and the Warrant Agent in its discretion elects to act upon
such instructions, the Warrant Agent’s understanding of such instructions shall
be deemed controlling. The Warrant Agent shall not be liable for any losses,
costs or expenses arising directly or indirectly from the Warrant Agent’s
reliance upon and compliance with such instructions notwithstanding such
instructions conflict or are inconsistent with a subsequent written instruction.
The Company agrees to assume all risks arising out of the use of such electronic
methods to submit instructions and directions to the Warrant Agent, including
without limitation the risk of the Warrant Agent acting on unauthorized
instructions, and the risk or interception and misuse by third parties.

 

Unless the Warrant is a Global Warrant, any notice or communication mailed to a
Warrantholder shall be mailed to the Warrantholder at the Warrantholder’s
address as it appears on the Registry and shall be sufficiently given if so
mailed within the time prescribed. Any notice to the owners of a beneficial
interest in a Global Warrant shall be distributed through the Depositary in
accordance with the procedures of the Depositary. Communications to such
Warrantholder shall be deemed to be effective at the time of dispatch to the
Depositary. Failure to provide a notice or communication to a Warrantholder or
any defect in it shall not affect its sufficiency with respect to other
Warrantholders.

 

If a notice or communication is provided in the manner provided in accordance
with this Section 6.03, it is duly given, whether or not the intended recipient
actually receives it.

 

Section 6.04.     Governing Law.

 

This Agreement will be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within such State.

 

Section 6.05.     Successors.

 

All terms, conditions and obligations of the Company in this Agreement and the
Warrants shall bind its successors. All terms, conditions and obligations of the
Warrant Agent in this Agreement shall bind its successors.

 

Section 6.06.     Counterparts; Signatures.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same represent the same instrument. Signatures to this Agreement delivered
by facsimile, .pdf or other electronic means shall be deemed to be originals for
all purposes hereunder. One signed copy shall be sufficient to prove this
Agreement.

 

Section 6.07.     Inspection of Agreement.

 

A copy of this Agreement shall be made available at all reasonable times for
inspection by any registered Warrantholder or owner of a beneficial interest in
a Global Warrant at the office of the Warrant Agent (or successor warrant agent)
designated for such purpose.

 

23

--------------------------------------------------------------------------------

 

 

Section 6.08.     Severability.

 

The provisions of this Agreement are severable, and if any clause or provision
shall be held invalid, illegal or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect in that
jurisdiction only such clause or provision, or part thereof, and shall not in
any manner affect such clause or provision in any other jurisdiction or any
other clause or provision of this Agreement in any jurisdiction; provided, that
if any such excluded clause or provision shall adversely affect the rights,
immunities, duties or obligations of the Warrant Agent, the Warrant Agent shall
be entitled to resign upon five (5) Business Days’ written notice.

 

Section 6.09.     Waiver of Jury Trial.

 

Each of the Company and the Warrant Agent hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement, the
Warrants or the transactions contemplated hereby.

 

Section 6.10.     Customer Identification Program.

 

Each Person that is a party hereto acknowledges that the Warrant Agent is
subject to the customer identification program (“Customer Identification
Program”) requirements under the USA PATRIOT Act and its implementing
regulations, and that the Warrant Agent must obtain, verify and record
information that allows the Warrant Agent to identify each such Person.
Accordingly, prior to accepting an appointment hereunder, the Warrant Agent may
request information from any such Person that will help the Warrant Agent to
identify such Person, including without limitation, as applicable, such Person’s
physical address, tax identification number, organizational documents,
certificate of good standing or license to do business. Each person or entity
that is a party hereto agrees that the Warrant Agent cannot accept an
appointment hereunder unless and until the Warrant Agent verifies each such
Person’s identity in accordance with the Customer Identification Program
requirements.

 

Section 6.11.     Force Majeure.

 

In no event shall the Warrant Agent be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused
by, directly or indirectly, forces beyond its reasonable control, including,
without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Warrant Agent shall use reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.

 

Section 6.12.     Termination.

 

This Agreement shall terminate on the Expiration Date. Notwithstanding the
foregoing, this Agreement will terminate on any earlier date when all Warrants
have been exercised or cancelled. The provisions of Sections 5.02, 5.03, 5.04,
5.05 and this Article VI shall survive such termination and the resignation or
removal of the Warrant Agent.

 

24

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Warrant Agreement to be duly
executed as of the date first written above.

 

GULFMARK OFFSHORE, INC.

 

 

 

By:

/s/ Quintin V. Kneen  

Name:

Quintin V. Kneen  

Title:

President and Chief Executive Officer  

 

25

--------------------------------------------------------------------------------

 

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC

 

 

 

By:

/s/ Michael Legregin  

Name:

Michael Legregin  

Title:

Senior Vice President  

 

26

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF WARRANT

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

FORM OF NEW WARRANT

 

Unless this Global Warrant is presented by an authorized representative of The
Depository Trust Company (“DTC”), a New York corporation, New York, New York, to
the Company or its agent for registration of transfer, exchange or payment, and
any Warrant Certificate issued is registered in the name of Cede & Co. or such
other name as is requested by an authorized representative of DTC (and any
payment is made to Cede & Co. or to such other entity as is requested by an
authorized representative of DTC), any transfer, pledge or other use hereof for
value or otherwise by or to any person is wrongful inasmuch as the registered
owner hereof, Cede & Co., has an interest herein.

 

Transfers of this Global Warrant shall be limited to transfers in whole, but not
in part, to nominees of DTC or to a successor thereof or such successor’s
nominee and transfers of portions of this Global Warrant shall be limited to
transfers made in accordance with the restrictions set forth in the Warrant
Agreement referred to on the reverse hereof.

 

 

[THE SECURITIES REPRESENTED BY THIS CERTIFICATE, WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], AND SUCH SECURITIES AND THE SHARES ISSUABLE UPON CONVERSION OF THE
WARRANTS EVIDENCED HEREBY, HAVE NOT BEEN REGISTERED UNDER THE ACT, OR ANY OTHER
APPLICABLE STATE SECURITIES LAWS, AND (IF SUCH SHARES ARE ISSUED UPON THE
EXERCISE OF ANY SUCH WARRANTS THAT THEN ARE “RESTRICTED SECURITIES” WITHIN THE
MEANING OF RULE 144 UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”))
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION
THEREUNDER.]2

 

 

--------------------------------------------------------------------------------

2 Legend will appear on the face of Restricted Warrants.

 

 

--------------------------------------------------------------------------------

 

 

WARRANTS

to purchase

Shares of Common Stock

of

GULFMARK OFFSHORE, INC.

 

No. [●]

CUSIP No: 402629133

  CUSIP No: 402629141   CUSIP No: 402629125

 

This Warrant Certificate is issued under and in accordance with a Warrant
Agreement dated as of November 14, 2017 (the “Warrant Agreement”), between
GulfMark Offshore, Inc. (the “Company”) and American Stock Transfer & Trust
Company, LLC, as warrant agent (the “Warrant Agent”), and is subject to the
terms and provisions contained in the Warrant Agreement, to all of which terms
and provisions the beneficial owners of the Warrants and the Warrantholders
consent by acceptance hereof. This Warrant Certificate expires on November 14,
2042, as set forth herein and subject to the terms hereof.

 

1.      Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated. Any capitalized terms used
but not defined in this Warrant Certificate shall have the meanings given to
such terms in the Warrant Agreement.

 

“Automatic Conversion Date” has the meaning set forth in Section 3(D).

 

“Board of Directors” means the board of directors of the Company, including any
duly authorized committee thereof.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York.

 

“Capital Stock” means (a) with respect to any Person that is a corporation or
company, any and all shares, interests, participations or other equivalents
(however designated) of capital or capital stock of such Person and (b) with
respect to any Person that is not a corporation or company, any and all
partnership or other equity interests of such Person.

 

“Charter” means the Amended & Restated Certificate of Incorporation of the
Company as in effect on the date hereof and as may be amended from time to time
hereafter in compliance with Section 3.04(d) of the Warrant Agreement.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

“Common Stock Equivalent” means any security or obligation which by its terms
is, directly or indirectly, convertible into, or exchangeable or exercisable
for, shares of Common Stock, including, without limitation, any preferred stock
and any option, warrant or other subscription or purchase right with respect to
Common Stock or any Common Stock Equivalent.

 

2

--------------------------------------------------------------------------------

 

 

“Current Market Price” means, as of any date, (a) the average of the daily
Market Prices of the Common Stock during the immediately preceding 20
consecutive trading days ending on such date or (b) if the Common Stock is not
then listed or admitted to trading on any national securities exchange, the
Market Price.

 

“Excess Shares” has the meaning set forth in the Charter.

 

“Excluded Transaction” means any of the following:

 

(a)     (i) the issuance of rights pursuant to any bona fide stockholder rights
plan or tax asset protection plan (i.e., a poison pill) adopted by the Company
from time to time (“Rights”); (ii) the distribution of separate certificates
representing Rights; (iii) the exercise or redemption of Rights; or (iv) the
termination or invalidation of Rights; provided, that to the extent that the
Company has a bona fide stockholder rights plan or tax asset protection plan in
effect on an Exercise Date, the Warrantholder shall receive upon exercise of
this Warrant, in addition to the Shares issuable upon such exercise, the Rights
relating to such Shares under such rights plan, unless, prior to such Exercise
Date, the Rights have separated from the Common Stock, in which case the
applicable Warrant Share Number will be adjusted at the time of separation as if
the Company made a distribution to all holders of Common Stock as described in
Section 12(B) including, for the purposes of this adjustment only, shares of
Common Stock and assets issuable upon exercise of Rights under a bona fide
stockholder rights plan or tax asset protection plan, subject to readjustment in
the event of the expiration, termination or redemption of the Rights; and

 

(b)     any issuance of any shares of Common Stock or Common Stock Equivalents
(i) pursuant to any present or future plan providing for the reinvestment of
dividends or interest payable on the Company’s securities and the investment of
additional optional amounts in shares of Common Stock under any such plan, (ii)
pursuant to any present or future employee, director or consultant benefit plan
or program of or assumed by the Company or any of its subsidiaries, (iii)
pursuant to any option, warrant, right or other security exercisable for, or
exchangeable or convertible into, Common Stock that (A) was outstanding as of
the date of the Warrant Agreement, or (B) is issued in a transaction for which
appropriate adjustments to the Warrant Share Number have previously been made
pursuant to Section 12 hereunder, or (iv) in order to redeem Common Stock (or
issued pursuant to Common Stock Equivalents that are issued to redeem such
Common Stock) that constitute Excess Shares under the Charter as amended from
time to time.

 

“Exercise Date” means any date that a Warrantholder exercises all or a portion
of the Warrants evidenced by this Warrant Certificate.

 

“Exercise Price” means $0.01 per Share deliverable upon exercise of any Warrant.

 

“Expiration Date” means the twenty-fifth anniversary of the date of the Warrant
Agreement.

 

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined in good faith
by the Board of Directors in reliance on an opinion of a nationally recognized
independent investment banking corporation retained by the Company for this
purpose.

 

3

--------------------------------------------------------------------------------

 

 

“Jones Act Counsel” has the meaning set forth in Section 3(M).

 

“Market Price” means, with respect to a particular security, on any given day,
means (a) the per-share volume weighted average price of such security, as
reported by Bloomberg through its “Volume at Price” function, (b) if such
security is not listed or admitted to trading on any national securities
exchange, the average of the closing bid and ask prices on such day as furnished
by two members of the Financial Industry Regulatory Authority, Inc. selected
from time to time by the Company for such purpose, or (c) if the foregoing
clauses (a) and (b) do not apply, the average market value of one share of such
security on such day, determined, using a volume weighted average method, by a
nationally recognized independent investment banking firm selected in good faith
by the Board of Directors, the fees and expenses of which shall be paid by the
Company. “Market Price” shall be determined without reference to after hours or
extended hours trading. If such security is not listed and traded in a manner
that the quotations referred to above are available for the period required
hereunder, the Market Price per share of a particular security shall be deemed
to be the Fair Market Value per share of such security. For the purposes of
determining the Market Price of any security on the “trading day” preceding, on
or following the occurrence of an event, (x) that trading day shall be deemed to
commence immediately after the regular scheduled closing time of trading on the
primary national securities exchange on which the relevant security is then
listed or traded or, if trading is closed at an earlier time, such earlier time
(or, if the relevant securities is not then listed or traded on a national
securities exchange, on the New York Stock Exchange) and (y) that trading day
shall end at the next regular scheduled closing time on such exchange, or if
trading is closed at an earlier time, such earlier time (for the avoidance of
doubt, and as an example, if the Market Price is to be determined as of the last
trading day preceding a specified event and the closing time of trading on a
particular day is 4:00 p.m. and the specified event occurs at 5:00 p.m. on that
day, the Market Price would be determined by reference to such 4:00 p.m. closing
price).

 

“MIP” means the Management Incentive Plan as defined in the Company’s Chapter 11
Plan of Reorganization, dated May 17, 2017, as further amended and supplemented.

 

“Non-U.S. Citizen” has the meaning set forth in the Charter.

 

“Notice of Exercise” means a notice delivered by a Warrantholder to the Warrant
Agent in connection with such Warrantholder’s exercise of Warrant, in the form
attached hereto as Annex A.

 

“Pro Rata Repurchase Offer” means any offer to purchase shares of Common Stock
by the Company or any Affiliate thereof pursuant to (a) any tender offer or
exchange offer subject to Section 13(e) or 14(e) of the Exchange Act or
Regulation 14E promulgated thereunder or (b) any other offer available to
substantially all holders of Common Stock to purchase or exchange their shares
of Common Stock, in the case of both (a) or (b), whether for cash, shares of
capital stock of the Company, other securities of the Company, evidences of
indebtedness of the Company or any other Person, or any other property
(including, without limitation, shares of capital stock, other securities or
evidences of indebtedness of a Subsidiary), or any combination thereof, effected
while the Warrants are outstanding. The “effective date” of a Pro Rata
Repurchase Offer shall mean the date of acceptance of shares for purchase or
exchange by the Company under any tender or exchange offer which is a Pro Rata
Repurchase Offer or the date of purchase with respect to any Pro Rata Repurchase
Offer that is not a tender or exchange offer.

 

4

--------------------------------------------------------------------------------

 

 

“Prudent Conversion Standard” has the meaning set forth in Section 3(J).

 

“Redemption Warrants” has the meaning set forth in the Charter.

 

“Rights” has the meaning set forth in the definition of Excluded Transaction.

 

“Share” or “Shares” has the meaning set forth in Section 2.

 

“Significant Transaction” means:

 

(a)     any reorganization, reclassification or other change of outstanding
shares of Common Stock (other than a change in par value, or from par value to
no par value, or from no par value to par value);

 

(b)     any voluntary sale, conveyance, exchange or transfer by the Company to
any other Person of all or substantially all of the assets of the Company;

 

(c)     any voluntary sale, conveyance, exchange or transfer by the Company
and/or the stockholders of the Company to any Person of the Capital Stock of the
Company if, immediately after giving effect to such sale, conveyance, exchange
or transfer, the stockholders of the Company immediately prior to such sale,
conveyance, exchange or transfer do not hold Capital Stock of the Company
representing at least a majority of the voting power of the Company; and

 

(d)     any merger, consolidation or other business combination of the Company
with any other Person (including by way of a tender offer) if, immediately after
giving effect to such merger, consolidation or other business combination, the
stockholders of the Company immediately prior to such merger, consolidation or
other business combination do not hold Capital Stock of the surviving Person
representing at least a majority of the voting power of the surviving Person.

 

“trading day” means (a) if the shares of Common Stock are not traded on any
national or regional securities exchange or association or over-the-counter
market, a Business Day or (b) if the shares of Common Stock are traded on any
national or regional securities exchange or association or over-the-counter
market, a Business Day on which such relevant exchange or quotation system is
scheduled to be open for business and on which the shares of Common Stock (i)
are not suspended from trading on any national or regional securities exchange
or association or over-the-counter market for any period or periods aggregating
one half hour or longer; and (ii) have traded at least once on the national or
regional securities exchange or association or over-the-counter market that is
the primary market for the trading of the shares of Common Stock. The term
“trading day” with respect to any security other than the Common Stock shall
have a correlative meaning based on the primary exchange or quotation system on
which such security is listed or traded.

 

5

--------------------------------------------------------------------------------

 

 

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, as transfer
agent of the Company, and any successor transfer agent.

 

“U.S. Citizen” has the meaning set forth in the Charter.

 

“U.S. Maritime Laws” has the meaning set forth in the Charter.

 

“Warrant” means a right to purchase a number of shares of Common Stock equal to
the Warrant Share Number, subject to the terms of this Warrant Certificate and
the Warrant Agreement.

 

“Warrant Certificate” means this Warrant Certificate and shall include the
Global Warrant where the context requires.

 

“Warrant Share Number” means one Share, as such amount may be subsequently
adjusted pursuant to the terms of this Warrant Certificate and the Warrant
Agreement.

 

“Warrantholder” means a registered owner of Warrants as set forth in the
Registry.

 

“Warrantholder Designee” means any Person that a Warrantholder has designated to
receive Shares issuable upon exercise of a Warrant.

 

2.     Number of Shares; Exercise Price. This certifies that, for value
received, [●], and any of its registered assigns, is the registered owner of the
number of Warrants set forth on Schedule A hereto, each of which entitles the
Warrantholder to purchase from the Company, upon the terms and subject to the
conditions hereinafter set forth, a number of fully paid and nonassessable
shares of the Company’s Common Stock (each a “Share” and collectively the
“Shares”) equal to the Warrant Share Number at a purchase price per share equal
to the Exercise Price. The Warrant Share Number is subject to adjustment as
provided herein, and all references to “Warrant Share Number” herein shall be
deemed to include any such adjustment or series of adjustments.

 

3.     Exercise of Warrant; Term; Exchange. Subject to Sections 2 and 21 and
pursuant to the provisions in Article VI (Compliance with U.S. Maritime Laws) of
the Company’s Charter, and the policies adopted by the Board of Directors as
provided therein:

 

(A) Subject to the monthly Warrant exercise restrictions contained in Section
3(B), any Warrantholder may exercise all or a portion of the Warrants evidenced
by this Warrant Certificate at any time or from time to time on any Business Day
after the execution and delivery of this Warrant Certificate by the Company on
the date hereof, but in no event later than 5:00 p.m., New York City time, on
the Expiration Date, unless the Company determines that at the time of
conversion of the Warrant under Section 3(B) that the Shares deliverable upon
exercise of the Warrant would constitute Excess Shares. (For the avoidance of
doubt, Warrantholders that have been determined by the Company to be U.S.
Citizens are not subject to the restrictions on exercise or conversion of
Warrants by Non-U.S. Citizens set forth in Sections 3(B) and 3(D) and may
exercise their Warrants in accordance with Section 3(N).) In the case of a
Global Warrant, whenever some but not all of the Warrants represented by such
Global Warrant are exercised in accordance with the terms thereof and of the
Warrant Agreement, such Global Warrant shall be surrendered by the Warrantholder
to the Warrant Agent, which shall cause an adjustment to be made to Schedule A
to such Global Warrant so that the number of Warrants represented thereby will
be equal to the number of Warrants theretofore represented by such Global
Warrant less the number of Warrants then-exercised. The Warrant Agent shall
thereafter promptly return such Global Warrant to the Warrantholder or its
nominee or custodian. In the case of a Definitive Warrant, whenever some but not
all of the Warrants represented by such Definitive Warrant are exercised in
accordance with the terms thereof and of the Warrant Agreement, the
Warrantholder shall be entitled, at the request of such Warrantholder, to
receive from the Company within a reasonable time, not to exceed ten (10)
Business Days, a new Definitive Warrant in substantially identical form for the
number of Warrants equal to the number of Warrants theretofore represented by
such Definitive Warrant less the number of Warrants then-exercised.

 

6

--------------------------------------------------------------------------------

 

 

(B)  Beginning on the first Business Day of the calendar month following the one
month anniversary of the issuance of the Warrants, the Company is obligated to
convert Warrants requested by a Warrantholder for conversion pursuant to Section
3(A) on the last Business Day of the calendar month in which a Notice of
Exercise is validly delivered in accordance with this Section 3(B), except to
the extent that the Company determines that at the time of conversion of any
Warrants under this Section 3(B) that the Shares deliverable upon exercise of
such Warrants would constitute Excess Shares. To effect exercise, a
Warrantholder shall deliver to the Warrant Agent (or to the Company or to such
other office or agency of the Company in the United States as the Company may
designate by notice in writing to the Warrantholders pursuant to Section 21) (i)
a Notice of Exercise, duly completed and executed, and (ii) payment of the
Exercise Price for the Shares thereby purchased by having the Company withhold,
from the number of Shares of Common Stock that would otherwise be delivered to
such Warrantholder upon such exercise, the number of Shares equal in value to
the aggregate Exercise Price as to all Shares the Company would otherwise be
obligated to deliver, based on the closing Market Price of the Common Stock on
the trading day preceding the day the Warrant will be converted to Shares by the
Company pursuant to this Section 3(B). If the Warrants being exercised are
represented by a Definitive Warrant, such Definitive Warrant shall also be
included with the Notice. For the avoidance of doubt, if Warrants are exercised
such that the Exercise Price would exceed the value of the Shares issuable upon
exercise, no amount shall be due and payable by the Warrantholder to the
Company, nor shall any Shares be delivered to the exercising Warrantholder. In
the case of a Global Warrant, any Person with a beneficial interest in such
Global Warrant shall effect compliance with the requirements in clauses (i) and
(ii) above through the relevant Agent Member in accordance with procedures of
the Depositary. If this Warrant Certificate shall have been exercised in full,
the Warrant Agent shall promptly cancel such certificate following its receipt
from the Warrantholder or the Depositary, as applicable. To the extent that the
Company did not convert any Warrants under this Section 3(B) because the Shares
deliverable upon exercise of such Warrants would have constituted Excess Shares,
the Notice of Exercise for such unconverted Warrants shall remain outstanding
and shall be considered by the Company for conversion under this Section 3(B) in
succeeding calendar months. The Company shall effect the conversion of such
amount of such unconverted Warrants and the Warrants exercised by Warrantholders
who are Non-U.S. Citizens during the applicable calendar month into the total
number of Shares that the Company has determined may be issued on the last
Business Day of the applicable calendar month without causing Excess Shares to
be issued; provided, however, that no conversions of Warrants held by Non-U.S.
Citizens under this Section 3(B) shall be made on the last Business Day of
February, May, August or November (for the avoidance of doubt, all conversions
of Warrants by Non-U.S. Citizens during those months shall be governed by
Section 3(D)). Warrants exercised by Non-U.S. Citizens shall be selected for
conversion under this Section 3(B) on a pro rata basis to be calculated based
solely on the total number of such exercised Warrants less the number of such
exercised Warrants whose conversion would result in Excess Shares.

 

7

--------------------------------------------------------------------------------

 

 

(C) In order to facilitate the Company’s compliance with the U.S. Maritime Laws
limiting the ownership of the Common Stock by Non-U.S. Citizens so that the
Company may operate vessels in the coastwise trade of the United States and
comply with obligations of the Company under any contracts that it may enter
into from time to time with the United States Government, at the time of
exercise or conversion of any Warrant, the Warrantholder or Warrantholder
Designee shall advise the Company whether or not it is a U.S. Citizen. In
connection with the exercise of any Warrant, the Company may in good faith
require the Warrantholder or Warrantholder Designee to provide the Company with
such documents and other information as it may reasonably request to confirm
that the Warrantholder or Warrantholder Designee is a U.S. Citizen.

 

(D)  Beginning with the end of the first full calendar quarter following the
execution and delivery of this Warrant by the Company and, for so long as this
Warrant is outstanding, the Company shall determine at least quarterly
thereafter whether on each February 28, May 31, August 31 and November 30
thereafter (each an “Automatic Conversion Date”), the Shares deliverable upon
exercise of the then outstanding Warrants would constitute Excess Shares if they
were issued. If any Automatic Conversion Date falls on any day that is not a
Business Day, then the next Business Day shall be used and such Business Day
shall constitute the Automatic Conversion Date for the applicable quarter. If
the Company has so determined that a certain number of Shares deliverable upon
exercise of the then outstanding Warrants held by Non-U.S. Citizens would not
constitute Excess Shares on the applicable Automatic Conversion Date, this
Warrant shall automatically be deemed to be exercised in full, without delivery
of the Notice of Exercise or any action by the Warrantholder, to the extent that
(i) the Warrantholder has not delivered prior written notice to the Company
opting out of such exercise, in full or in part, and (ii) such exercise will
not, as determined by the Company, result in Excess Shares after giving effect
to such conversion. The Company shall effect the automatic conversion of (and
the Warrantholder shall be deemed to have elected to convert) such amount of
outstanding Warrants held by Non-U.S. Citizens (without any action by any such
Non-U.S. Citizen) into the total number of Shares that the Company has so
determined may be issued on the applicable Automatic Conversion Date without
causing Excess Shares to be issued. Warrants held by Non-U.S. Citizens shall be
selected for conversion on a pro rata basis to be calculated based solely on the
number of outstanding Warrants at the time of such conversion less (i) any
Warrants whose conversion would result in Excess Shares and (ii) any Warrants
for which a written notice has been duly delivered opting out of such
conversion. Following a conversion pursuant to this Section 3(D) and upon the
delivery of the Shares of Common Stock, the number of Shares issuable pursuant
to Warrants held by each Warrantholder shall be reduced automatically by the
number of Shares of Common Stock actually issued to each such Warrantholder
pursuant to such conversion; and, for the avoidance of doubt, any such Warrants
so converted into Shares shall no longer be deemed outstanding.

 

8

--------------------------------------------------------------------------------

 

 

(E) In the event of any automatic conversion pursuant to Section 3(D) or Section
3(L), the Company shall as promptly as practicable cause to be filed with the
Warrant Agent and mailed to each Warrantholder subject to such conversion, a
notice specifying: (i) the date of such conversion; (ii) the number of such
Warrantholder’s Warrants converted and the number of Shares of Common Stock to
be issued to such Warrantholder in respect of such Warrants; and (iii) the place
or places where any Warrant Certificates for such Warrants are to be surrendered
and any other applicable procedures required by the Depositary and the Warrant
Agent to effect such conversion.

 

(F) At any time after the execution and delivery of the Warrant Agreement, a
Warrantholder shall have the right to notify the Company, in accordance with
Section 6.03 thereof, that such Warrantholder opts out of the automatic
conversion under Section 3(D) hereof for its Warrants. After the Company’s
receipt of such notice, all of such Warrantholder’s Warrants shall be excluded
from any automatic conversion under Section 3(D) unless and until the Company
receives a new notice from such Warrantholder, given in accordance with Section
6.03 of the Warrant Agreement, that such Warrants are no longer to be so
excluded.

 

(G) On the Expiration Date, prior to the termination of the Warrant Agreement,
this Warrant shall be deemed to be exercised in full by the Warrantholder
(without delivery of the Notice of Exercise or any action by the Warrantholder)
to the extent that the Shares deliverable upon and at the time of such exercise
will not, as determined by the Company, constitute Excess Shares upon issuance;
provided, however, that if such exercise would, as determined by the Company,
result in Excess Shares, then in lieu of issuing Shares that would otherwise be
Excess Shares, the Company shall issue Redemption Warrants to the Warrantholders
pursuant to Article VI (“Compliance with U.S. Maritime Laws”) of the Charter as
if such Shares had been issued in violation of such Article VI of the Charter.
Warrants held by Non-U.S. Citizens shall be selected for conversion into Shares
(rather than Redemption Warrants) on a pro rata basis to be calculated based
solely on the number of outstanding Warrants at the time of such conversion.

 

(H) Notwithstanding anything in this Warrant Certificate or the Warrant
Agreement to the contrary, all Shares of Common Stock issued pursuant to
exercise and conversion of Warrants under Section 3(A) or Section 3(B) hereof or
automatic conversion of Warrants under Section 3(D) hereof shall in all events
be subject to all of the restrictions and remedies set forth in Article VI
(“Compliance with U.S. Maritime Laws”) of the Charter, including, without
limitation, in the event that Excess Shares are in fact issued upon the
conversion of Warrants pursuant to Sections 3(A), (B) or (D) hereof, regardless
of any determinations made by the Company under this Section 3.

 

(I) Notwithstanding anything in this Warrant Certificate to the contrary, in the
case of Warrants evidenced by a Global Warrant, any Agent Member may, without
the consent of the Warrant Agent or any other Person, on its own behalf and on
behalf of any beneficial owner for which it is acting, enforce, and may
institute and maintain, any suit, action or proceeding against the Company
suitable to enforce, or otherwise in respect of, its right to exercise, and to
receive Shares for, its Warrants as provided in the Global Warrant, and to
enforce the Warrant Agreement.

 

9

--------------------------------------------------------------------------------

 

 

(J) The Company shall make all determinations of whether the Shares deliverable
upon exercise of any Warrant under any provision of this Section 3 would
constitute Excess Shares: (1) based upon its reasonable belief reached in good
faith following the exercise of reasonable due diligence at the time of the
proposed exercise of such Warrant; and (2) with the goal of maximizing the
number of Warrants that may be exercised by Non-U.S. Citizens while maintaining
prudent protections to ensure the Company’s compliance with the U.S. Maritime
Laws (the “Prudent Conversion Standard”). In making calculations from time to
time under this Section 3 of whether the Shares deliverable upon exercise of any
Warrant would constitute Excess Shares, the Company shall first reserve
100,000 Shares for issuance to Non-U.S. Citizen management and employees of the
Company under the MIP, for so long as the MIP is in effect, which amount of
reservation shall be reduced by the number of Shares that have actually been
issued to Non-U.S. Citizen management and employees of the Company under the
MIP, so that the calculations assume that 100,000 (or the balance thereof after
any such deduction for Shares actually issued) of the outstanding Shares at the
time of such calculations are owned by Non-U.S. Citizens in addition to the
number of then outstanding Shares that are determined by the Company to be owned
by Non-U.S. Citizens in accordance with the first sentence of this Section 3(J).

 

(K) If at any time the Company either ceases to be a reporting company under the
Exchange Act, or fails to timely file any amendments to its Charter as required
by the Exchange Act, the Company shall provide the Warrant Agent with the then
current copy of the Charter or (at the Company’s option) an excerpt from the
Charter containing then current version of the article entitled “Compliance with
U.S. Maritime Laws” and upon the request of any Warrantholder the Warrant Agent
shall provide such copy or excerpt to such Warrantholder; provided, that, in
each case, the Company and/or the Warrant Agent shall be obligated to provide
such copy or excerpt only (i) following amendments to such article and (ii) to
the extent such copy or excerpt is not (or will not be) publicly filed or
otherwise made available in a format such that Warrantholders can rely on the
publicly available copy as the then most current copy or excerpt.

 

(L) Notwithstanding anything herein to the contrary, in the event the U.S.
Maritime Laws are repealed or amended so that the ownership of the Common Stock
by Non-U.S. Citizens is no longer restricted in any way, the provisions of this
Section 3 shall no longer apply to any Warrantholder or Warrant, and this
Warrant shall automatically be deemed to be exercised in full, without delivery
of the Notice of Exercise or any action by the Warrantholder. Following a
conversion pursuant to this Section 3(L) and upon the delivery of the Shares of
Common Stock, the number of Shares issuable pursuant to Warrants held by each
Warrantholder shall be reduced automatically to zero; and, for the avoidance of
doubt, any such Warrants so converted into Shares shall no longer be deemed
outstanding.

 

10

--------------------------------------------------------------------------------

 

 

(M) The Warrant Agent shall seek to engage special counsel, which counsel shall
be nationally recognized and experienced in the U.S. Maritime Laws (“Jones Act
Counsel”), to review the Company’s compliance with the Prudent Conversion
Standard. Jones Act Counsel, which shall initially be Seward & Kissel LLP, shall
conduct such reviews on a quarterly basis for the first year following the first
Automatic Conversion Date. Subsequent to the first four quarters of reviews,
such reviews shall be conducted on a semi-annual basis until December 31, 2019. 
Thereafter, Jones Act Counsel shall conduct such reviews annually until such
time as the number of Warrants and Redemption Warrants then outstanding in the
aggregate represent less than 10% of the number of Warrants initially issued.
The Company shall pay all documented, reasonable fees of Jones Act Counsel and
cooperate with the reasonable information requests of Jones Act Counsel to
conduct the aforementioned review, which will be based upon a review of the
calculations and information considered by the Company in making the assessment
of whether the conversion of Warrants pursuant to Sections 3(B) and (D) would
result in Excess Shares after giving effect to the reservation of Shares to be
issued to Non-U.S. Citizen management and employees under the MIP as provided in
Section 3(J).  Jones Act Counsel shall conduct such review on a strictly
confidential basis and is authorized to provide written reports of the results
of its reviews only to the Board of Directors, and, subject to entry into a
confidentiality agreement customary in form and reasonably satisfactory to the
Company, to the Warrant Agent. Jones Act Counsel must inform Warrantholders,
through the Warrant Agent, that a report has been provided to the Board of
Directors, but shall not communicate the contents of any report to any
Warrantholder unless a Warrantholder submits a request to the Warrant Agent to
review a report and enters into a confidentiality agreement with the Warrant
Agent and the Company customary in form and reasonably satisfactory to the
Company. In no event shall the failure of the Warrant Agent to engage Jones Act
Counsel or the failure of Jones Act Counsel to provide such reports be a breach
by the Company of this Agreement.

 

(N) Any Warrantholder that has been determined by the Company to be a U.S.
Citizen may exercise all or a portion of the Warrants evidenced by this Warrant
Certificate at any time or from time to time on any Business Day after the
execution and delivery of this Warrant Certificate by the Company on the date
hereof, but in no event later than 5:00 p.m., New York City time, on the
Expiration Date. To effect exercise, a Warrantholder shall deliver to the
Warrant Agent (or to the Company or to such other office or agency of the
Company in the United States as the Company may designate by notice in writing
to the Warrantholders pursuant to Section 21) (i) a Notice of Exercise, duly
completed and executed, and (ii) payment of the Exercise Price for the Shares
thereby purchased by having the Company withhold, from the number of Shares of
Common Stock that would otherwise be delivered to such Warrantholder upon such
exercise, the number of Shares equal in value to the aggregate Exercise Price as
to all Shares the Company would otherwise be obligated to deliver, based on the
closing Market Price of the Common Stock on the trading day preceding the day
the Warrant will be converted to Shares by the Company pursuant to this Section
3(N). If the Warrants being exercised are represented by a Definitive Warrant,
such Definitive Warrant shall also be included with the Notice. For the
avoidance of doubt, if Warrants are exercised such that the Exercise Price would
exceed the value of the Shares issuable upon exercise, no amount shall be due
and payable by the Warrantholder to the Company, nor shall any Shares be
delivered to the exercising Warrantholder. In the case of a Global Warrant, any
Person with a beneficial interest in such Global Warrant shall effect compliance
with the requirements in clauses (i) and (ii) above through the relevant Agent
Member in accordance with procedures of the Depositary. If this Warrant
Certificate shall have been exercised in full, the Warrant Agent shall promptly
cancel such certificate following its receipt from the Warrantholder or the
Depositary, as applicable.

 

11

--------------------------------------------------------------------------------

 

 

4.     Issuance of Shares; Authorization. Shares issued upon exercise of
Warrants evidenced by this Warrant Certificate shall be (a) issued in such name
or names as the exercising Warrantholder may designate and (b) delivered by the
Transfer Agent to such Warrantholder or its nominee or nominees (i) if the
Shares are then able to be so delivered, via book-entry transfer crediting the
account of such Warrantholder (or the relevant Agent Member for the benefit of
such Warrantholder) through the Depositary’s DWAC system (if the Transfer Agent
participates in such system), or (ii) otherwise in certificated form by physical
delivery to the address specified by the Warrantholder in the Notice of
Exercise. The Company shall use its commercially reasonable efforts to cause its
Transfer Agent to be a participant in the Depositary’s DWAC system. The Company
shall cause the number of full Shares to which such Warrantholder shall be
entitled to be so delivered by the Transfer Agent within a reasonable time, not
to exceed five (5) Business Days after the date on which Warrants evidenced by
this Warrant Certificate have been duly exercised in accordance with the terms
hereof.

 

The Company hereby represents and warrants that any Shares issued upon the
exercise of Warrants evidenced by this Warrant Certificate in accordance with
the provisions of Section 3 will be duly and validly authorized and issued,
fully paid and nonassessable and free from all taxes, liens and charges, other
than liens or charges created by a Warrantholder, income and franchise taxes
incurred in connection with the exercise of the Warrant or taxes in respect of
any transfer occurring contemporaneously therewith. The Company agrees that the
Shares so issued will be deemed to have been issued to a Warrantholder as of the
close of business on the date on which Warrants evidenced by this Warrant
Certificate have been duly exercised, notwithstanding that the stock transfer
books of the Company may then be closed or certificates representing such Shares
may not be actually delivered on such date. The Company will at all times
reserve and keep available, out of its authorized but unissued Common Stock,
solely for the purpose of providing for the exercise of Warrants evidenced by
this Warrant Certificate, the aggregate number of shares of Common Stock then
issuable upon exercise hereof at any time. The Company will use reasonable best
efforts to ensure that the Shares may be issued without violation of any
applicable law or regulation or of any requirement of any securities exchange on
which the Shares may be listed or traded.

 

5.     No Fractional Shares or Scrip. Upon exercise of any Warrants, the Company
shall (a) not issue fractional Shares or scrip representing fractional Shares,
and (b) adjust downward to the nearest whole number the number of Shares to be
issued to the exercising Warrantholder. If more than one Warrant is presented
for exercise in full at the same time by the same Warrantholder or owner of a
beneficial interest in Warrants, the number of full Shares issuable upon the
exercise thereof shall be computed on the basis of the aggregate number of
Shares issuable on all such Warrants presented.

 

6.     No Rights as Stockholders; Transfer Books. Prior to the exercise or
conversion hereof into Shares, the Warrants evidenced by this Warrant
Certificate do not entitle the Warrantholder or the owner of any beneficial
interest in such Warrants to any rights as a stockholder of the Company,
including, without limitation, any rights to vote, to receive dividends or other
distributions, to exercise any preemptive right, or to receive notice as
stockholders in respect of any meetings of stockholders. The Company shall at no
time close its transfer books against transfer of Warrants in any manner which
interferes with the timely exercise hereof.

 

12

--------------------------------------------------------------------------------

 

 

7.     Charges, Taxes and Expenses. Issuance of Shares in certificated or
book-entry form to the Warrantholder upon the exercise of Warrants evidenced by
this Warrant Certificate shall be made without charge to the Warrantholder for
any issue or transfer tax or other incidental expense in respect of the issuance
of such Shares all of which taxes and expenses shall be paid by the Company.
Each Warrantholder or beneficial owner of a Warrant shall be responsible for the
payment or discharge of any liens or charges created by such Warrantholder or
beneficial owner and for any income and franchise taxes incurred in connection
with the exercise of the Warrant(s) or taxes in respect of any transfer
occurring contemporaneously therewith.

 

8.     Transfer; Assignment. This Warrant Certificate and all rights hereunder
are transferable, in whole or in part, upon the books of the Company (or an
agent duly appointed by the Company) by the registered holder hereof in person
or by duly authorized attorney, and upon surrender, for such transfer purposes,
of this Warrant Certificate (duly endorsed) to the office or agency of the
Company described in Section 3, the Company shall make and deliver one or more
new Warrant Certificates of the same tenor and date as this Warrant Certificate
but registered in the name of one or more transferees; except, that if this
Warrant Certificate is a Global Warrant registered in the name of the
Depositary, transfers of such Global Warrant may only be made as a whole, and
not in part, and only by (a) the Depositary to a nominee of the Depositary, (b)
a nominee of the Depositary to the Depositary or another nominee of the
Depositary or (c) the Depositary or any such nominee to a successor Depositary
or its nominee. All expenses (other than stock transfer taxes) and other charges
payable in connection with the preparation, execution and delivery of the new
Warrant Certificates pursuant to this Section 8 shall be paid by the Company.

 

If this Warrant Certificate is a Global Warrant, then so long as the Global
Warrant is registered in the name of the Depositary, the holders of beneficial
interests in the Warrants evidenced thereby shall have no rights under this
Warrant Certificate with respect to the Global Warrant held on their behalf by
the Depositary or the Warrant Agent as its custodian, and the Depositary may be
treated by the Company, the Warrant Agent and any agent of the Company or the
Warrant Agent as the absolute owner of the Global Warrant for all purposes
whatsoever except to the extent set forth herein. Accordingly, any such owner’s
beneficial interest in the Global Warrant will be shown only on, and the
transfer of such interest shall be effected only through, records maintained by
the Depositary or the Agent Members, and neither the Company nor the Warrant
Agent shall have any responsibility with respect to such records maintained by
the Depositary or the Agent Members. Notwithstanding the foregoing, nothing
herein shall (x) prevent the Company, the Warrant Agent or any agent of the
Company or the Warrant Agent from giving effect to any written certification,
proxy or other authorization furnished by the Depositary or (y) impair, as
between the Depositary and the Agent Members, the operation of customary
practices governing the exercise of the rights of a holder of a beneficial
interest in any Warrant. Except as may otherwise be provided in this Warrant
Certificate or the Warrant Agreement, the rights of beneficial owners in a
Global Warrant shall be exercised through the Depositary subject to the
applicable procedures of the Depositary. Any holder of the Global Warrant shall,
by acceptance of the Global Warrant, agree that transfers of beneficial
interests in the Global Warrant may be effected only through a book-entry system
maintained by the Depositary, and that ownership of a beneficial interest in the
Warrants represented thereby shall be required to be reflected in book-entry
form.

 

13

--------------------------------------------------------------------------------

 

 

A Global Warrant shall be exchanged for Definitive Warrants, and Definitive
Warrants may be transferred or exchanged for a beneficial interest in a Global
Warrant, only at such times and in the manner specified in the Warrant
Agreement. Subject to the provisions of the Warrant Agreement, the holder of a
Global Warrant may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold beneficial interests in such Global
Warrant through Agent Members, to take any action that a Warrantholder is
entitled to take under a Warrant or the Warrant Agreement.

 

9.     Exchange and Registry of Warrants. This Warrant Certificate is
exchangeable, upon the surrender hereof by the Warrantholder to the Company, for
a new Warrant Certificate or Warrant Certificates of like tenor and representing
the same aggregate number of Warrants. The Company or an agent duly appointed by
the Company (which initially shall be the Warrant Agent) shall maintain a
Registry showing the name and address of the Warrantholder as the registered
holder of this Warrant Certificate. This Warrant Certificate may be surrendered
for exchange or exercise in accordance with its terms, at the office of the
Company or any such agent, and the Company shall be entitled to rely in all
respects, prior to written notice to the contrary, upon such Registry.

 

10.     Loss, Theft, Destruction or Mutilation of Warrant Certificate. If a
Warrant Certificate is lost, stolen, destroyed or mutilated, the Company shall
make and deliver, in lieu of such lost, stolen, destroyed or mutilated Warrant
Certificate, a new Warrant Certificate of like tenor and representing the same
aggregate number of Warrants as provided for in such lost, stolen, destroyed or
mutilated Warrant Certificate, (a) in the case of loss, theft or destruction,
upon receipt by the Company of proof reasonably satisfactory to it of the loss,
theft or destruction, provided, however, if the Company or the Warrant Agent
requires Warrantholder to provide an indemnity bond pursuant to Section 2.06 of
the Warrant Agreement, upon receipt of such bond and (b) in the case of
mutilation, upon surrender and cancellation of this Warrant Certificate.

 

11.     Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
is not a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

12.     Adjustments and Other Rights. The Warrant Share Number shall be subject
to adjustment from time to time as follows; provided that if more than one
subsection of this Section 12 is applicable to a single event, the subsection
shall be applied that produces the largest adjustment in favor of the
Warrantholder and no single event shall cause an adjustment under more than one
subsection of this Section 12 so as to result in duplication:

 

14

--------------------------------------------------------------------------------

 

 

(A)     Dividend, Subdivision, Combination or Reclassification of Common Stock.
In the event that the Company shall at any time or from time to time, after the
issuance of this Warrant but prior to the exercise hereof, (a) make a dividend
or distribution on the outstanding shares of Common Stock payable in shares of
Common Stock, (b) subdivide the outstanding shares of Common Stock into a larger
number of shares, (c) combine the outstanding shares of Common Stock into a
smaller number of shares or (d) issue any shares of its Capital Stock in a
reclassification of the Common Stock (other than any such event for which an
adjustment is made pursuant to another provision of this Section 12), then, and
in each such case, the Warrant Share Number immediately prior to such event
shall be adjusted (and any other appropriate actions shall be taken by the
Company) so that the Warrantholder shall be entitled to receive upon the
exercise of this Warrant a number of shares of Common Stock or other securities
of the Company that the Warrantholder would have owned or would have been
entitled to receive upon or by reason of any event described above, had this
Warrant been exercised immediately prior to the occurrence of such event,
calculated to the nearest 1/1,000th of a share. Any adjustment made pursuant to
this Section 12(A) shall become effective retroactively (i) in the case of any
such dividend or distribution, if the same shall not be subject to any express
condition which shall not have already occurred, to the date immediately
following the close of business on the record date for the determination of
holders of shares of Common Stock entitled to receive such dividend or
distribution or (ii) in the case of any such subdivision, combination or
reclassification, to the close of business on the date on which such corporate
action becomes effective.

 

(B)     Certain Distributions. If, at any time or from time to time after the
issuance of this Warrant but prior to the exercise hereof, the Company fixes a
record date for the making of a distribution to all holders of shares of Common
Stock (including any such distribution made in connection with a merger or
consolidation in which the Company is the resulting or surviving Person and
shares of Common Stock are not changed or exchanged) of cash, evidences of
indebtedness of the Company or another issuer, securities of the Company or
another issuer or other assets (excluding (x) any dividend or other distribution
payable in shares of Common Stock for which adjustment is made under Section
12(A) or Section 12(G) and (y) any distribution in connection with an Excluded
Transaction) or rights or warrants to subscribe for or purchase any of the
foregoing, then, and in each such case, the Warrant Share Number shall be
increased to a number (calculated to the nearest 1/1,000th of a share) equal to
the product of (a) the Warrant Share Number immediately prior to the record date
for the distribution of such cash, evidences of indebtedness, securities, other
assets or rights or warrants multiplied by (b) the quotient of:

 

(i)     the Current Market Price immediately prior to the first date on which
the Common Stock trades regular way on the principal national securities
exchange on which the Common Stock is listed or admitted to trading without the
right to receive such distribution of such cash, evidences of indebtedness,
securities or other assets or rights or warrants (or, if the Common Stock is not
then so listed or traded, the first business day after the record date for such
distribution); divided by

 

(ii)     the total (which total shall be greater than zero) of (x) the Current
Market Price on the date specified in (i) above minus (y) the Fair Market Value
per share of Common Stock of such cash, evidences of indebtedness, securities or
other assets or rights or warrants.

 

15

--------------------------------------------------------------------------------

 

 

Such adjustment shall be made whenever any such distribution is made and shall
become effective retroactively to the date immediately following the close of
business on the record date for the determination of stockholders of the Company
entitled to receive such distribution. Notwithstanding the adjustment provided
for in this paragraph (B), the amount of the adjustment to the Warrant Share
Number otherwise required thereunder shall be reduced as to each Warrant in the
event any withholding or deduction with respect to taxes would be required under
applicable law (as reasonably determined by the Board of Directors, hereafter
“Required Withholding”) for any outstanding Warrant (including Warrants held by
other Warrantholders) in connection with such adjustment. The reduction for each
Warrant shall be equal to the product of the Maximum Withholding Rate times the
highest amount of the unreduced adjustment for any outstanding Warrant
(including Warrants held by other Warrantholders) for which there would have
been Required Withholding. The “Maximum Withholding Rate” shall be the highest
Required Withholding rate applicable to any such Warrant with respect to the
current adjustment, as reasonably determined by the Board of Directors. The
dollar value of the reduction (based on the distribution to which the adjustment
related) for the Required Withholding for each Warrant shall be remitted in cash
to the appropriate taxing authority or authorities in accordance with applicable
law.

 

(C)     Other Changes. If, at any time or from time to time after the issuance
of this Warrant but prior to the exercise or conversion hereof, the Company
takes any action which (a) affects the Common Stock and (b) is similar to, or
has an effect similar to, any of the actions described in any of Sections 12(A),
12(B) or 12(G) (but not including any action described in any such Section),
including a Pro Rata Repurchase Offer, the Board of Directors shall promptly and
in good faith adjust the Warrant Share Number as a result of such action in such
manner and at such time as the Board of Directors determines in good faith would
be equitable to the Warrantholders under such circumstances which determination
shall be evidenced in a resolution of the Board of Directors, a certified copy
of which shall be mailed by the Company to the Warrantholder.

 

(D)     No Adjustment. If an adjustment to the Warrant Share Number in respect
of the issuance or sale of a Common Stock Equivalent has been previously made,
the exercise of such Common Stock Equivalent in accordance with its terms
existing at the time such adjustment was made shall not result in a further
adjustment. If an adjustment to the Warrant Share Number in respect of the
issuance or sale of a Common Stock Equivalent was not required, the exercise of
such Common Stock Equivalent in accordance with its terms existing at the time
of issuance shall not result in an adjustment pursuant thereto. In addition,
subject to Section 12(A), no adjustment shall be made for accumulated and unpaid
dividends.

 

Notwithstanding anything to the contrary herein, no adjustment to the Warrant
Share Number needs be made for a given transaction if each holder of Warrants
participates and benefits, on the same terms and otherwise on the same basis and
solely as a result of holding the Warrants, as holders of shares of Common Stock
without such holders of Warrants having to exercise the Warrants as if they held
a number of shares of Common Stock equal to the then-current Warrant Share
Number multiplied by the number of Warrants held by such Holder.

 

(E)     Abandonment. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them to receive a dividend or other
distribution and, before paying or delivering such dividend or distribution to
the stockholders of the Company, the Company legally abandons its plan to pay or
deliver such dividend or distribution (and, following such abandonment, the
holders of such shares have no claim against the Company for such dividend or
distribution), then no adjustment in the Warrant Share Number shall be required
by reason of the taking of such record.

 

16

--------------------------------------------------------------------------------

 

 

(F)     Notice and Certificate as to Adjustments. In the event that the Company
proposes to take any action of the type described in this Section 12 (but only
if the action of the type described in this Section 12 would result in an
adjustment in the Warrant Share Number or a change in the type of securities or
property to be delivered upon exercise of a Warrant), the Company shall deliver
to the Warrant Agent a notice and shall cause such notice to be sent or
communicated to the Warrantholders in the manner set forth in Section 21, which
notice shall specify the record date, if any, with respect to any such action
and the approximate date on which such action is to take place. Such notice
shall also set forth the facts with respect thereto as shall be reasonably
necessary to indicate the effect on the Warrant Share Number and the number,
kind or class of shares or other securities or property which shall be
deliverable upon exercise of a Warrant. In the case of any action which would
require the fixing of a record date, such notice shall be given at least 20 days
prior to the date so fixed, and in case of all other action, such notice shall
be given at least 30 days prior to the taking of such proposed action. The
Company shall, at the time it makes such notice, post a copy of such notice on
its website and issue a press release for publication on a newswire service. The
Company shall, within 40 days following the event requiring any adjustment to
the Warrant Share Number, deliver to the Warrant Agent a certificate, signed by
the Chief Financial Officer of the Company, which (a) sets forth in reasonable
detail (i) the event requiring such adjustment and (ii) the method by which such
adjustment was calculated and (b) specifies the adjusted Warrant Share Number in
effect following such adjustment. In the case of any Significant Transaction,
the Company shall also deliver to the Warrant Agent the certificate described in
Section 12(G)(b) at least 20 days prior to consummating such Significant
Transaction. Failure to give such notice or to provide such certificate referred
to above, or any defect therein, shall not affect the legality or validity of
any such action.

 

(G)     Spin-off; Significant Transaction.

 

(a)     Spin-off. If, at any time after the issuance of this Warrant but prior
to the exercise hereof, the Company shall spin-off or otherwise distribute on a
pro rata basis some or all of the equity securities of a subsidiary of the
Company to the Company’s stockholders (the “Separated Entity”), then the Company
(a) shall issue to the Warrantholder a new warrant to purchase, at the Exercise
Price, or convert its new warrant into, the number of shares of Capital Stock or
other proprietary interest in the Separated Entity that the Warrantholder would
have owned had the Warrantholder exercised this Warrant immediately prior to the
consummation of such spin-off or distribution and (b) shall make provision
therefor in the agreement, if any, relating to such spin-off or distribution.
Such new warrant shall provide for rights and obligations which shall be as
nearly equivalent as may be practicable to the rights and obligations provided
for in this Warrant. Notwithstanding the two foregoing sentences, if any such
spin-off or distribution shall relate to an entity that will not be subject to
U.S. Maritime Laws, then in connection with such spin-off or distribution the
Board of Directors shall consider in good faith whether it is possible to issue
to the Warrantholder shares of Capital Stock or other ownership interests
directly in the name of such Warrantholder, and if the Board of Directors
determines in its sole discretion that it would be possible to do so without
creating a material adverse effect on such Warrantholders, then it will use
reasonable efforts to provide for such direct issuance; provided, however, that
in no event shall the Company be required to take any such action if, as so
determined by the Board of Directors, it could interfere with, delay, or
otherwise adversely affect the expected benefits of such spin-off or
distribution to the Company or its stockholders. The provisions of this Section
12(G)(a) (and any equivalent thereof in any such new warrant) shall apply to
successive transactions.

 

17

--------------------------------------------------------------------------------

 

 

(b)     Significant Transaction. If, at any time after the issuance of this
Warrant but prior to the exercise hereof, any Significant Transaction occurs,
then the Warrantholders shall have the right to acquire and receive, upon
exercise of such Warrants, such cash, stock, securities or other assets or
property as would have been issued or payable in such Significant Transaction
(if the Warrantholder had exercised such Warrant immediately prior to such
Significant Transaction) with respect to or in exchange, as applicable, for the
number of Shares that would have been issued upon exercise of such Warrants, if
such Warrants had been exercised immediately prior to the occurrence of such
Significant Transaction. The Company shall be required to make provision for the
foregoing in the definitive agreement, if any, relating to such Significant
Transaction; and shall not effect any Significant Transaction unless, prior to
the consummation thereof, the surviving Person (if other than the Company)
resulting from such Significant Transaction, shall assume, by written instrument
substantially similar in form and substance to this Warrant in all material
respects (including with respect to the provisions of this Section 12 and, if
the issuer of any securities into which this Warrant is exercisable is subject
to the U.S. Maritime Laws, the provisions of this Warrant related thereto with
respect to such issuer), the obligation to deliver to the Warrantholders such
cash, stock, securities or other assets or property which, in accordance with
Section 12(B), the Warrantholders are entitled to receive upon exercise of the
Warrants. Notwithstanding the two foregoing sentences, if stock or securities of
any Person not subject to U.S. Maritime Laws shall be issued or payable in such
Significant Transaction, then in connection with such Significant Transaction,
the Board of Directors shall consider in good faith whether it is possible to
issue to the Warrantholder any such stock, securities or other ownership
interests directly in the name of such Warrantholder, and if the Board of
Directors determines in its sole discretion that it would be possible to do so
without creating a material adverse effect on such Warrantholders, then it will
use reasonable efforts to provide for such direct issuance; provided, however,
that in no event shall the Company be required to take any such action if, as so
determined by the Board of Directors, it could interfere with, delay, or
otherwise adversely affect the expected benefits of such Significant Transaction
to the Company or its stockholders. The provisions of this Section 12(G)(b) (and
any equivalent thereof in any such new warrant) shall apply to successive
transactions.

 

(H)     Timing of Issuance of Additional Common Stock Upon Certain Adjustments.
In any case in which the provisions of this Section 12 shall require that an
adjustment shall become effective immediately after a record date for an event,
then, notwithstanding any other provision of this Warrant, the Company may defer
until the occurrence of such event issuing to a Warrantholder of Warrants
exercised after such record date and before the occurrence of such event the
Shares issuable upon such exercise by reason of the adjustment required by such
event over and above the shares of Common Stock issuable upon such exercise
before giving effect to such adjustment; provided, however, that the Company
upon request shall deliver to such Warrantholder a due bill or other appropriate
instrument evidencing such Warrantholder’s right to receive such additional
Shares upon the occurrence of the event requiring such adjustment.

 

18

--------------------------------------------------------------------------------

 

 

(I)     Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 12, the Company shall promptly take (and shall be permitted by
the Warrantholders to take) any action which may be necessary, including
obtaining any applicable national securities exchange or stockholder approvals
or exemptions, in order that the Company may thereafter validly and legally
issue as fully paid and nonassessable all Shares that a Warrantholder is
entitled to receive upon exercise of a Warrant pursuant to this Section 12.

 

13.     Representations and Warranties. The Company represents and warrants to
the Warrantholder:

 

(A)     Organization and Qualification. The Company is a Delaware corporation
duly formed, validly existing and in good standing under the laws of the State
of Delaware. The Company is duly qualified or licensed to conduct business in
each jurisdiction where the nature of its business or assets requires such
qualification. The Company has full power and authority and all material
licenses, permits and authorizations necessary to own and operate its properties
and to carry on its business as now conducted, and the Company is not in default
under or in violation of any provision of its Charter.

 

(B)     Agreements Valid. The Company has all necessary power and authority to
execute, deliver and perform the obligations under this Warrant and the
execution, delivery and performance by the Company of this Warrant has been duly
authorized by all necessary action; and this Warrant has been duly and validly
executed and delivered by the Company and constitutes the legal, valid and
binding obligations of the Company and is enforceable against the Company in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization or moratorium or other similar laws
relating to the enforcement of creditors, rights generally and by general
equitable principles and except as rights to indemnity thereunder may be limited
by applicable securities laws.

 

(C)     Non-Contravention. The execution, delivery and performance by the
Company of this Warrant and the issuance by the Company of the aggregate number
of shares of Common Stock upon exercise of the Warrant, do not and will not
contravene or constitute a default under any provision of applicable law or
regulation or of the Charter or of any agreement, judgment, injunction, order,
decree or other instrument binding upon the Company or result in the creation or
imposition of any lien on any asset of the Company.

 

14.     Valid Company Interest. The Company covenants and agrees that the
interest in the Company represented by the shares of Common Stock to be
delivered on the exercise of the Warrants and the payment of the share Warrant
price herein provided for shall, at the time of such delivery, be duly
authorized and validly issued and entitle the holder thereof to the full
benefits of a holder of shares under the Charter.

 

15.     No Suspension. The right to exercise this Warrant shall not be suspended
during any period.

 

19

--------------------------------------------------------------------------------

 

 

16.     Limitation on Adverse Acts. The Company covenants and agrees that for so
long as any Warrant remains outstanding, the Company shall not amend or consent
to any modification or supplement of any provision of Article VI (“Compliance
with U.S. Maritime Laws”) of the Charter which would have an adverse effect on
the rights and obligations of the Warrantholders or which would impose any
obligation on the Warrantholder that is more onerous than those set forth in the
Charter (as in effect on the date hereof) unless such amendment, modification or
supplement is necessary to implement any changes required in writing by the U.S.
Coast Guard or the U.S. Maritime Administration in order for the Company to
comply with the limitations under the Charter or U.S. Maritime Laws on ownership
of Shares by Non-U.S. Citizens. To the extent that the Company amends, modifies,
or supplements such Article to implement such changes required by the U.S. Coast
Guard or the U.S. Maritime Administration in order for the Company to comply
with the limitations under the Charter or U.S. Maritime Laws on ownership of
Shares by Non-U.S. Citizens, the Company shall make only such changes which a
reasonable person in the position of the Company, acting in good faith, would
make in order to implement such written requirements, always keeping in mind the
intent and purposes of, and the parties to, this Warrant Certificate and the
Warrants evidenced hereby as of the date hereof.

 

17.     No Impairment. In addition to the limitations set forth in Section 16,
the Company shall not, and shall not permit or cause any of its subsidiaries to,
take any action to avoid or seek to avoid the observance or performance of any
of the terms to be observed or performed hereunder by the Company, including
through any amendment of its Charter and bylaws (and any equivalent
organizational documents of its subsidiaries) or any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities. The
Company shall at all times in good faith assist in the carrying out of all the
provisions of this Warrant Certificate and in taking of all such action as may
be necessary or appropriate in order to protect the rights of the Warrantholder.

 

18.     Governing Law; Waiver of Jury Trial. This Warrant Certificate and the
Warrants evidenced hereby shall be governed by and construed in accordance with
the laws of the State of New York applicable to contracts made and to be
performed entirely within such State.

 

THE COMPANY AND THE WARRANTHOLDER HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING, SUIT, CLAIM OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS WARRANT CERTIFICATE AND THE WARRANTS EVIDENCED HEREBY
(WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE).

 

19.     Binding Effect; Countersignature by Warrant Agent. This Warrant
Certificate shall be binding upon any successors or assigns of the Company. This
Warrant Certificate shall not be valid until an authorized signatory of the
Warrant Agent or its agent as provided in the Warrant Agreement countersigns
this Warrant Certificate. Such signature shall be solely for the purpose of
authenticating this Warrant Certificate and shall be conclusive evidence that
this Warrant Certificate has been countersigned under the Warrant Agreement.

 

20.     Warrant Agreement; Amendments. The Warrant Agreement is hereby
incorporated herein by reference and made a part hereof. Reference is hereby
made to the Warrant Agreement for a statement of the respective rights,
limitations of rights, duties and obligations of the Company, the Warrant Agent
and the Warrantholders and beneficial owners of the Warrants. A copy of the
Warrant Agreement may be obtained for inspection by the Warrantholders or
beneficial owners of the Warrants upon request to the Warrant Agent at the
address of the Warrant Agent (or successor warrant agent) set forth in the
Warrant Agreement. The Warrant Agreement and this Warrant Certificate may be
amended and the observance of any term of the Warrant Agreement or this Warrant
Certificate may be waived only to the extent provided in the Warrant Agreement.

 

20

--------------------------------------------------------------------------------

 

 

21.     Notices. Unless this Warrant Certificate is a Global Warrant, any notice
or communication to be delivered to the Warrantholder shall be delivered to the
Warrantholder at the Warrantholder’s address as it appears in the Registry and
shall be sufficiently given if so mailed within the time prescribed. Any notice
to holders of a beneficial interest in a Global Warrant shall be distributed
through the Depositary in accordance with the procedures of the Depositary.
Communications to such holders shall be deemed to be effective at the time of
dispatch to the Depositary.

 

22.     Interpretation. Nothing contained in the Warrant Certificate shall be
used to construe the terms or meaning of any other agreement, warrant, other
security or any warrant certificate.

 

[Remainder of page intentionally left blank]

 

21

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be duly
executed by a duly authorized officer. This Warrant Certificate shall not be
valid or obligatory for any purpose until it shall have been countersigned by
the Warrant Agent.

 

Dated:                                              

GULFMARK OFFSHORE, INC.

     

By:

   

 

Name:  

 

Title:

 

Countersigned:

 

American Stock Transfer & Trust Company, LLC,

 

as Warrant Agent

 

By:

_______________________________
Authorized Signatory

 

22

--------------------------------------------------------------------------------

 

 

Schedule A

 

The initial number of Warrants represented by this Warrant Certificate is

 

The following decreases in the number of Warrants represented by this Warrant
Certificate have been made as a result of the exercise of certain Warrants
represented by this Warrant Certificate:

 

Date of Exercise of

Warrants

 

Number of Warrants

Exercised

 

Total Number of

Warrants Represented

Hereby Following Such

Exercise

 

Notation Made by

Warrant Agent

 

23

--------------------------------------------------------------------------------

 

 

Annex A

 

Form of Notice of Exercise

(to be executed only upon exercise of Warrants)

Date:

 

TO:        GULFMARK OFFSHORE, INC. (the “Company”)

 

RE:        Election to Purchase Common Stock

 

The undersigned registered holder of [                ] Warrants irrevocably
elects to exercise the number of Warrants set forth below represented by the
Global Warrant (or, in the case of a Definitive Warrant, the Warrant Certificate
enclosed herewith), and surrenders all right, title and interest in the number
of Warrants exercised hereby to the Company, and directs that the shares of
Common Stock or other securities or property delivered upon exercise of such
Warrants, and any interests in the Global Warrant or Definitive Warrant
representing unexercised Warrants, be registered or placed in the name and at
the address specified below and delivered thereto.

 

Number of Warrants

 

 

☐     Check if Warrantholder believes it satisfies the requirements to be a U.S.
Citizen (additional information may be required by Company to confirm that
Warrantholder is a U.S. Citizen).

 

☐     Check if Warrantholder believes it is a Non-U.S. Citizen.

 

Warrantholder:

     

By: 

     

Name:

     

Title:

 

 

Signature guaranteed by (if a guarantee is required)

 

____________________________________

 

____________________________________

 

 

--------------------------------------------------------------------------------

 

 

 

Securities to be issued to:

     

If in book-entry form through the Depositary:

     

Depositary Account Number:

     

Name of Agent Member:

     

If in definitive form:

     

Social Security Number or Other Identifying Number:

     

Name:

     

Street Address:

     

City, State and Zip Code:

     

Any unexercised Warrants evidenced by the exercising Warrantholder’s interest in
the Global Warrant or Definitive Warrant, as the case may be, to be issued to:

 

If in book-entry form through the Depositary:

     

Depositary Account Number:

     

Name of Agent Member:

     

If in definitive form:

     

Social Security Number or Other Identifying Number:

     

Name:

     

Street Address:

     

City, State and Zip Code:

 

 

 

--------------------------------------------------------------------------------

 

 

Form of Assignment

 

For value received, the undersigned registered Warrantholder of the within
Warrant Certificate hereby sells, assigns and transfers unto the Assignee(s)
named below (including the undersigned with respect to any Warrants constituting
a part of the Warrants evidenced by the within Warrant Certificate not being
assigned hereby) all of the right, title and interest of the undersigned under
the within Warrant Certificate with respect to the number of Warrants set forth
below.

 

Name of Assignees

 

Address

 

Number of Warrants

 

Social Security
Number or other

Identifying Number

 

 

 

 

and does irrevocably constitute and appoint [                   ], the
undersigned’s attorney, to make such transfer on the books of the Company
maintained for the purpose, with full power of substitution in the premises.

 

Dated:  

 

 

Warrantholder:

     

By:

     

Name:

     

Title:

 

 

Signature guaranteed by (if a guarantee is required)

 

____________________________________

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

 

 

Rule 144A Certificate

 

American Stock Transfer & Trust Company, LLC

6201 15 Avenue

Brooklyn, NY 11219

_________, ____

 

 

Re:

Warrants to acquire Common Stock of GulfMark Offshore, Inc. (the “Warrants”)
Issued under the Warrant Agreement (the “Agreement”) dated as of [ ], 2017
relating to the Warrants

 

Ladies and Gentlemen:

 

This Certificate relates to:

 

[CHECK A OR B AS APPLICABLE.]

 

___ A. Our proposed purchase of _______ of Warrants issued under the Agreement.

 

___ B. Our proposed exchange of ____ of Warrants issued under the Agreement for
an equal number of Warrants to be held by us.

 

We and, if applicable, each account for which we are acting, are a qualified
institutional buyer within the meaning of Rule 144A (“Rule 144A”) under the
Securities Act of 1933, as amended (the “Securities Act”). If we are acting on
behalf of an account, we exercise sole investment discretion with respect to
such account. We are aware that the transfer of Warrants to us, or such
exchange, as applicable, is being made in reliance upon the exemption from the
provisions of Section 5 of the Securities Act provided by Rule 144A. Prior to
the date of this Certificate, we have received such information regarding
GulfMark Offshore, Inc. as we have requested pursuant to Rule 144A(d)(4) or have
determined not to request such information.

 

You and GulfMark Offshore, Inc. are entitled to rely upon this Certificate and
are irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.

 

Very truly yours,

 

[NAME OF PURCHASER (FOR TRANSFERS) OR OWNER (FOR EXCHANGES)]

 

By: _____________________________ 

Name:     

Title:    

Address:

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

 

FORM OF TRANSFER CERTIFICATE FOR TRANSFER

OF RESTRICTED COMMON STOCK

 

 

American Stock Transfer & Trust Company, LLC

 

6201 15 Avenue

 

Brooklyn, NY 11219

 

Re:     Restricted Common Stock of GulfMark Offshore, Inc.

 

Ladies and Gentlemen:

 

This Certificate relates to     shares of Common Stock represented by the
accompanying certificate(s) that were issued upon exercise of Warrants and which
are held in the name of [name of transferor] (the “Transferor”) to effect the
transfer of such Common Stock.

 

Such shares of Common Stock are only being transferred:

 

CHECK ONE BOX BELOW

 

 

(1)

☐  to the Company or one of its subsidiaries; or

 

 

(2)

☐  [pursuant to and in compliance with Rule 144A under the Securities Act of
1933, as amended (the “Securities Act”); or]

 

 

(3)

☐  pursuant to an exemption from registration under the Securities Act provided
by Rule 144 thereunder.

 

 

(4)

☐ pursuant to an shelf registration statement of the Company that has been
declared effective under the Securities Act, in connection with the transfer of
such shares of Common Stock .

 

[signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

Unless one of the boxes is checked, the transfer agent will refuse to register
any of the Common Stock evidenced by this certificate in the name of any person
other than the registered Holder thereof; provided, however, that if box (2) or
(3) is checked, the transfer agent may require, prior to registering any such
transfer of the Common Stock such certifications and other information, and if
box (3) is checked such legal opinions, as the Company has reasonably requested
in writing, by delivery to the transfer agent of a standing letter of
instruction, to confirm that such transfer is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act.

 

 

 

[Name of Transferor],

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

    Dated:  

 